Exhibit 10.2

 



 [tm2034559d1_ex10-2img001.jpg]  [tm2034559d1_ex10-2img002.jpg]

 

REVOLVING NOTE AND CASH SUBORDINATION AGREEMENT

 

THIS AGREEMENT is entered into this October 28, 2020, between Byline Bank (the
“Lender”) and J.V.B. Financial Group, LLC (the “Broker/Dealer”). This Agreement
shall not be effective or deemed to constitute a satisfactory subordination
agreement under Appendix D to Rule 15c3-1 under the Securities Exchange Act of
1934, as amended (the “Act” or “SEA”), unless and until the Financial Industry
Regulatory Authority (“FINRA”) has found the Agreement acceptable as to form and
content.

 

1.GENERAL

 

(a) Subject to the terms and conditions hereinafter set forth, the Lender agrees
that from time to time between the date first written above and the 28th day of
October, 2021 (the “Credit Period”) it will lend to the Broker/Dealer sums of
money on a revolving basis (each an “Advance”, collectively “Advances”) which,
in the aggregate principal amount outstanding at any one time, shall not exceed
Seventeen Million Five Hundred Thousand Dollars ($17,500,000) (the “Credit Line”
or “Commitment Amount”).

 

(b) During the Credit Period, the Broker/Dealer may utilize the Credit Line (as
then in effect) by borrowing and/or prepaying outstanding Advances, in whole or
in part, and reborrowing, all in accordance with the terms and provisions
hereof. Each Advance shall be in the aggregate amount of One Million Dollars
($1,000,000) or higher integral multiple of Five Hundred Thousand Dollars
($500,000), or such lesser amount as would bring the total principal amount
advanced by Lender to Broker/Dealer to the Commitment Amount.

 

(c) The Broker/Dealer is obligated to repay the aggregate unpaid principal
amount of all Advances on or before the 28th day of October, 2022 (the
“Scheduled Maturity Date”). No Advance shall be considered equity (for purposes
of Appendix D of Rule 15c3-1 under the Act) despite the length of the initial
term of any Advance.

 

(d) The obligation of the Broker/Dealer to repay the aggregate unpaid principal
amount of the Advances shall be evidenced by a promissory note of the
Broker/Dealer (the “Revolving Note”) in substantially the form attached hereto
as Exhibit A (with the blank spaces appropriately completed), payable to the
order of the Lender, for an amount not exceeding in the aggregate the Credit
Line and bearing interest at rates to be agreed upon by the Broker/Dealer and
the Lender at the time of any Advance. The Revolving Note shall be dated, and
shall be delivered to the Lender, on the date of the execution and delivery of
this Agreement by the Broker/Dealer. The Lender shall, and is hereby authorized
by the Broker/Dealer to, endorse on the schedule attached to the Revolving Note,
or on a continuation of such schedule attached thereto and made a part thereof,
appropriate notations regarding each Advance evidenced by the Revolving Note as
specifically provided therein; provided, however, that the failure to make, or
error in making, any such notation shall not limit or otherwise affect the
obligations of the Broker/Dealer hereunder or under the Revolving Note.

 

(e) Whenever the Broker/Dealer desires to utilize the Credit Line, it shall so
notify the Lender by telephone or any agreed upon electronic method specifying
the amount of the Advance and the date on which each such Advance is to be made.
Such notice will also be given and confirmed in writing, to FINRA. Notice shall,
at a minimum, identify (i) the date and amount of the proposed Advance, (ii) the
aggregate amount of outstanding Advances and (iii) if the Advance is to be used
to repay, in whole or in part, outstanding Advances, the amount and maturity of
such Advance(s).

 



 

 

 



(f)  The proceeds hereof shall be dealt with in all respects as capital of the
Broker/Dealer, shall be subject to the risks of its business, and the
Broker/Dealer shall have the right to deposit the proceeds hereof in an account
or accounts in the Broker/Dealer’s name in any bank or trust company.

 

(g) This document contains several provisions which are optional and may be
included in this Agreement if the parties mutually agree to incorporate such
provisions. Each such provision is flagged by [OPTIONAL] appearing at the
conclusion of its heading. The space to the left of each such provision enables
the parties to indicate, by entering the word “Included”, to incorporate the
particular provision(s). Any provision noted as [OPTIONAL] that has the word
“Excluded” in the space to the left of such provision or lacks any appropriate
indication for inclusion, by default, will not be included in this Agreement. In
addition, paragraph 23 of this Agreement (“Optional Rider”), if incorporated by
the parties, presents a vehicle for the parties to add their own provisions to
this Agreement, subject to the terms and conditions there stated.

 

2.SUBORDINATION OF OBLIGATIONS

 

The Lender irrevocably agrees that the obligations of the Broker/Dealer under
this Agreement with respect to the payment of principal and interest are and
shall be fully and irrevocably subordinate in right of payment and subject to
the prior payment or provision for payment in full of all claims of all other
present and future creditors of the Broker/Dealer whose claims are not similarly
subordinated (claims hereunder shall rank pari passu with claims similarly
subordinated) and to claims which are now or hereafter expressly stated in the
instruments creating such claims to be senior in right of payment to the claims
of the class of this claim arising out of any matter occurring prior to the date
on which the Broker/Dealer’s obligation to make such payment matures consistent
with the provisions hereof. In the event of the appointment of a receiver or
trustee of the Broker/Dealer or in the event of its insolvency, liquidation
pursuant to the Securities Investor Protection Act of 1970 (“SIPA”) or
otherwise, its bankruptcy, assignment for the benefit of creditors,
reorganization whether or not pursuant to bankruptcy laws, or any other
marshalling of the assets and liabilities of the Broker/Dealer, the holder
hereof shall not be entitled to participate or share, ratably or otherwise, in
the distribution of the assets of the Broker/Dealer until all claims of all
other present and future creditors of the Broker/Dealer, whose claims are senior
hereto, have been fully satisfied, or adequate provision has been made therefor.

 

3.SUSPENDED REPAYMENT

 

(a) The Broker/Dealer’s obligation to pay the principal amount hereof on the
Scheduled Maturity Date or any accelerated maturity date shall be suspended and
the obligation shall not mature for any period of time during which, after
giving effect to such payment obligation (together with the payment of any other
obligation of the Broker/Dealer under any other subordination agreement payable
at or prior to the payment hereof as well as the return of any Secured Demand
Note and the Collateral therefor held by the Broker/Dealer and returnable at or
prior to the payment hereof), any of the following circumstances apply at the
time payment is to be made:

 

(i)            in the event that the Broker/Dealer is not operating pursuant to
the alternative net capital requirement provided for in paragraph (a)(1)(ii) of
Rule 15c3-1 (the “Rule”) under the Act, the aggregate indebtedness of the
Broker/Dealer would exceed 1200 percent of its net capital as those terms are
defined in the Rule or any successor rule in effect, or such other percent as
may be made applicable to the Broker/Dealer by FINRA, pursuant to its rules, or
by the Securities and Exchange Commission (the “SEC”), or

 

(ii)           in the event that the Broker/Dealer is operating pursuant to
paragraph (a)(1)(ii) of the Rule (the “Alternative Net Capital Requirement”),
the net capital of the Broker/Dealer would be less than 5 percent (or such other
percent as may be made applicable to the Broker/Dealer by FINRA, pursuant to its
rules, or by the SEC) of aggregate debit items computed in accordance with
Exhibit A to Rule 15c3-3 under the Act or any successor rule in effect, or

 



2 

 

 



(iii)          the Broker/Dealer’s net capital, as defined in the Rule or any
successor rule in effect, would be less than 120 percent (or such other percent
as may be made applicable to the Broker/Dealer by FINRA, pursuant to its rules,
or by the SEC) of the minimum dollar amount required by the Rule as in effect at
such time (or such other dollar amount as may be made applicable to the
Broker/Dealer by FINRA, pursuant to its rules, or by the SEC), or

 

(iv)          in the event that the Broker/Dealer is subject to the provisions
of Paragraph (a)(6)(v) or (c)(2)(x)(C) of the Rule, the net capital of the
Broker/Dealer would be less than the amount required to satisfy the 1000 percent
test (or such other percent test as may be made applicable to the Broker/Dealer
by FINRA, pursuant to its rules, or by the SEC) stated in such applicable
paragraph, or

 

(v)           in the event that the Broker/Dealer is registered under the
Commodity Exchange Act (the “CEA”), the net capital of the Broker/Dealer (as
defined in and calculated in accordance with the CEA or the regulations
thereunder) would be less than the percent or amount specified in
Section 1.17(h)(2)(viii) of the regulations of the Commodity Futures Trading
Commission (“CFTC”) or any successor regulation in effect.

 

(the above criteria being hereinafter referred to as the “Applicable Minimum
Capital”).

 

(b) During any such period of suspension the Broker/Dealer shall, as consistent
with the protection of its customers, promptly reduce its business to a
condition whereby the principal amount hereof with accrued interest thereon
could be paid (together with the payment of any other obligation of the
Broker/Dealer under any other subordination agreement payable at or prior to the
payment hereof as well as the return of any Secured Demand Note and the
Collateral therefor held by the Broker/Dealer and returnable at or prior to the
payment hereof) without the Broker/Dealer’s net capital being below the
Applicable Minimum Capital, at which time the Broker/Dealer shall repay the
principal amount hereof plus accrued interest thereon on not less than five
days’ prior written notice to FINRA.

 

(c) The aggregate principal amount outstanding pursuant to this Agreement shall
mature on the first day at which under this paragraph 3 the Broker/Dealer has an
obligation to pay the principal amount hereof.

 

(d) If payment is made of all or any part of the principal hereof on the
Scheduled Maturity Date or any accelerated maturity date and if immediately
after any such payment the Broker/Dealer’s net capital is less than the
Applicable Minimum Capital, the Lender agrees irrevocably (whether or not such
Lender had any knowledge or notice of such fact at the time of any such payment)
to repay to the Broker/Dealer, its successors or assigns, the sum so paid, to be
held by the Broker/Dealer pursuant to the provisions hereof as if such payment
had never been made; provided, however, that any demand by the Broker/Dealer to
recover such payment must be made in writing to the Lender, a copy of which must
be provided to FINRA, within 120 calendar days from the date of such payment.

 

(e) The Broker/Dealer shall immediately notify FINRA of any suspension of its
obligations to pay the principal amount hereof.

 

Included

 

4.LIQUIDATION OF BROKER/DEALER IF SUSPENDED FOR 6 MONTHS OR MORE [OPTIONAL]

 



If pursuant to the terms of paragraph 3 hereof, the Broker/Dealer’s obligation
to pay the principal amount hereof is suspended and does not mature, the
Broker/Dealer agrees (and the Lender recognizes) that if its obligation to pay
the principal amount hereof is ever suspended for a period of six months or
more, it will promptly take whatever steps are necessary to effect a rapid and
orderly complete liquidation of its business but the right of the Lender to
receive payment hereunder shall remain subordinate as herein above set forth.

 



3 

 

 

5.PERMISSIVE PREPAYMENT WITHIN AND AFTER ONE YEAR

 

(a) With the prior written approval of FINRA, any time prior to one year
following the date of any Advance, the Broker/Dealer may, at its option, but not
at the option of the Lender, pay all or any portion of the principal amount
hereof to the Lender prior to the Scheduled Maturity Date (such payment being
hereinafter referred to as “Prepayment”). However, no Prepayment prior to one
year following the date of any Advance shall be made if:

 

(i)            after giving effect thereto (and to all other payments of
principal of outstanding subordination agreements of the Broker/Dealer,
including the return of any Secured Demand Note and the Collateral therefor held
by the Broker/Dealer, the maturity or accelerated maturity of which are
scheduled to occur within six months after the date such Prepayment is to occur
pursuant to the provisions of this paragraph, or on or prior to the Scheduled
Maturity Date for payment of the principal amount hereof disregarding this
Paragraph, whichever date is earlier) without reference to any projected profit
or loss of the Broker/Dealer, either aggregate indebtedness of the Broker/Dealer
would exceed 900 percent of its net capital or its net capital would be less
than 200 percent of the minimum dollar amount required by the Rule or, in the
case of a Broker/Dealer operating pursuant to the Alternative Net Capital
Requirement, its net capital would be less than 6 percent of aggregate debit
items computed in accordance with Exhibit A to Rule 15c3-3 under the Act, or, in
the event that the Broker/Dealer is subject to the provisions of Paragraph
(a)(6)(v) or (c)(2)(x)(C) of the Rule, the net capital of the Broker/Dealer
would be less than the amount required to satisfy the 1000 percent test stated
in such applicable paragraph, or, if an applicant for registration or registered
under the CEA, the Broker/Dealer’s net capital would be less than the percent or
amount specified in Section 1.17(h)(2)(vii)(B) of the regulations of the CFTC,
or the Broker/Dealer’s net capital would be less than any such other percent or
amount test as may be made applicable to the Broker/Dealer by FINRA, the SEC or
the CFTC at the time Prepayment is to be made; or

 

(ii)           pre-tax losses of the Broker/Dealer during the latest three-month
period equaled more than 15 percent of current excess net capital.

 

(b) With the prior written approval of FINRA, at any time subsequent to one year
following the date of any Advance, the Broker/Dealer may, at its option, but not
at the option of the Lender, make Prepayment(s). However, no Prepayment
subsequent to one year following the date of any Advance shall be made if, after
giving effect thereto (and to all other payments of principal of outstanding
subordination agreements of the Broker/Dealer, including the return of any
Secured Demand Note and the Collateral therefor held by the Broker/Dealer, the
maturity or accelerated maturity of which are scheduled to occur within six
months after the date such Prepayment is to occur pursuant to the provisions of
this paragraph, or on or prior to the Scheduled Maturity Date for payment of the
principal amount hereof disregarding this paragraph, whichever date is earlier)
without reference to any projected profit or loss of the Broker/Dealer, any of
the following circumstances apply at the time such Prepayment is to be made:

 

(i)            in the event that the Broker/Dealer is not operating pursuant to
the Alternative Net Capital Requirement, the aggregate indebtedness of the
Broker/Dealer would exceed 1000 percent of its net capital as those terms are
defined in the Rule or any successor rule in effect (or such other percent as
may be made applicable to the Broker/Dealer by FINRA, pursuant to its rules, or
by the SEC), or

 



4 

 

 



(ii)            in the event that the Broker/Dealer is operating pursuant to the
Alternative Net Capital Requirement, the net capital of the Broker/Dealer would
be less than 5 percent (or such other percent as may be made applicable to the
Broker/Dealer by FINRA, pursuant to its rules, or by the SEC) of aggregate debit
items computed in accordance with Exhibit A to Rule 15c3-3 under the Act or any
successor rule in effect, or

 

(iii)           the Broker/Dealer’s net capital, as defined in the Rule or any
successor rule in effect, would be less than 120 percent (or such other percent
as may be made applicable to the Broker/Dealer by FINRA, pursuant to its rules,
or by the SEC) of the minimum dollar amount required by the Rule as in effect at
such time (or such other dollar amount as may be made applicable to the
Broker/Dealer by FINRA, pursuant to its rules, or by the SEC), or

 

(iv)          in the event that the Broker/Dealer is subject to the provisions
of paragraph (a)(6)(v) or (c)(2)(x)(C) of the Rule, the net capital of the
Broker/Dealer would be less than the amount required to satisfy the 1000 percent
test (or such other percent test as may be made applicable to the Broker/Dealer
by FINRA, pursuant to its rules, or by the SEC) stated in such applicable
paragraph, or

 

(v)           in the event that the Broker/Dealer is registered under the
Commodity Exchange Act (the “CEA”), the net capital of the Broker/Dealer (as
defined in and calculated in accordance with the CEA or the regulations
thereunder) would be less than the percent or amount specified in
Section 1.17(h)(2)(vii)(A) of the regulations of the CFTC or any successor
regulation in effect.

 

(c) If Prepayment is made of all or any part of the principal hereof prior to
the Scheduled Maturity Date and if immediately after such Prepayment the
Broker/Dealer’s net capital is less than the amount required to permit such
Prepayment pursuant to the foregoing provisions of this paragraph, the Lender
agrees irrevocably (whether or not such Lender had any knowledge or notice of
such fact at the time of such Prepayment) to repay the Broker/Dealer, its
successors or assigns, the sum so paid to be held by the Broker/Dealer pursuant
to the provisions hereof as if such Prepayment had never been made; provided,
however, that any demand by the Broker/Dealer to recover such Prepayment must be
made in writing to the Lender, a copy of which must be provided to FINRA, within
120 calendar days from the date of such Prepayment.

 

6.LENDER’S RIGHT TO ACCELERATE MATURITY [OPTIONAL]

 

Subject to the provisions of paragraph 3 hereof, by written notice delivered to
the Broker/Dealer at its principal office and to FINRA given no sooner than six
months from the date hereof, the Lender may accelerate payment to the last
business day of a calendar month not less than six months after the receipt of
such notice by both the Broker/Dealer and FINRA, but the right of the Lender to
receive payment of the principal amount hereof and interest shall remain
subordinate as hereinafter provided.

 

Included

 

7.ACCELERATED MATURITY UPON THE OCCURRENCE OF AN EVENT OF ACCELERATION
[OPTIONAL]

 

(a) By prior written notice to the Broker/Dealer at its principal office and to
FINRA upon the occurrence of any Event of Acceleration (as herein after
defined), given no sooner than six months from the effective date of this
Agreement, the Lender may accelerate the maturity of the payment obligation of
the Broker/Dealer under this Agreement, together with accrued interest or
compensation thereon, to the last business day of a calendar month which is not
less than six months after notice of acceleration is received by the
Broker/Dealer and FINRA. The right of the Lender to receive payment, together
with accrued interest or compensation thereon, shall remain subordinate as
herein above set forth.

 



5 

 

 



(b) If, upon the acceleration of maturity resulting from the occurrence of an
Event of Acceleration, the payment obligation of the Broker/Dealer is suspended
pursuant to paragraph 3 hereof, and liquidation of the Broker/Dealer has not
commenced on or prior to such accelerated maturity date, then notwithstanding
paragraph 3 hereof, the payment obligation of the Broker/Dealer with respect to
this Agreement shall mature on the day immediately following such accelerated
maturity date and in any such event the payment obligations of the Broker/Dealer
with respect to all other subordination agreements then outstanding shall also
mature at the same time. The right of the Lender to receive payment, together
with accrued interest or compensation thereon, shall remain subordinate as
herein above set forth.

 

(c) Events of Acceleration which may be included in a subordination agreement
are limited by paragraph (b)(10)(i) of Appendix D to the Rule and are limited
to:

 

(i)            Failure to pay interest or any installment of principal on a
subordination agreement as scheduled;

 

(ii)           Failure to pay when due other money obligations of a specified
material amount;

 

(iii)          Discovery that any material, specified representation or warranty
of the broker or dealer which is included in the subordination agreement and on
which the subordination agreement was based or continued was inaccurate in a
material respect at the time made;

 

(iv)          Any specified and clearly measurable event which is included in
the subordination agreement and which the lender and the broker or dealer agree
(1) is a significant indication that the financial position of the broker or
dealer has changed materially and adversely from agreed upon specified norms; or
(2) could materially and adversely affect the ability of the broker or dealer to
conduct its business as conducted on the date the subordination agreement was
made; or (3) is a significant change in the senior management of the broker or
dealer or in the general business conducted by the broker or dealer from that
which obtained on the date the subordination agreement became effective;

 

(v)           Any continued failure to perform agreed covenants included in the
subordination agreement relating to the conduct of the business of the broker or
dealer or relating to the maintenance and reporting of its financial position.

 

(d) The Events of Acceleration included in this Agreement are as follows: All
events described in paragraphs 7(c)(i) through (v) above.

 

Included

 

8.ACCELERATED MATURITY UPON THE OCCURRENCE OF AN EVENT OF DEFAULT [OPTIONAL]

 

(a) Notwithstanding the provisions of paragraph 3 hereof, if liquidation of the
business of the Broker/Dealer has not already commenced, the payment obligation
of the Broker/Dealer under this Agreement shall mature, together with accrued
interest or compensation thereon, upon the occurrence of an Event of Default (as
herein after defined). The date on which such Event of Default occurs shall, if
liquidation of the broker or dealer has not already commenced, be the date on
which the payment obligations of the Broker/Dealer with respect to all other
subordination agreements then outstanding shall mature but the right of the
Lender to receive payment, together with accrued interest or compensation, shall
remain subordinate as herein above set forth.

 



6 

 

 



(b) Events of Default which may be included in a subordination agreement are
limited by paragraph (b)(10)(ii) of Appendix D to the Rule and are limited to:

 

(i)            The making of an application by the Securities Investor
Protection Corporation for a decree adjudicating that customers of the broker or
dealer are in need of protection under the SIPA and the failure of the broker or
dealer to obtain the dismissal of such application within 30 days;

 

(ii)            The aggregate indebtedness of the broker or dealer exceeding
1500 percent of its net capital or, in the case of a broker or dealer that has
elected to operate under paragraph (a)(1)(ii) of the Rule, its net capital
computed in accordance therewith is less than 2 percent of its aggregate debit
items computed in accordance with Exhibit A to Rule 15c3-3 under the Act or, if
registered as a futures commission merchant, 4 percent of the funds required to
be segregated pursuant to the CEA and the regulations thereunder (less the
market value of commodity options purchased by option customers on or subject to
the rules of a contract market, each such deduction not to exceed the amount of
funds in the option customer’s account), if greater, throughout a period of 15
consecutive business days, commencing on the day the broker or dealer first
determines and notifies the Examining Authority for the broker or dealer, or the
Examining Authority or the Commission first determines and notifies the broker
or dealer of such fact;

 

(iii)            The Commission shall revoke the registration of the broker or
dealer;

 

(iv)            The Examining Authority shall suspend (and not reinstate within
10 days) or revoke the broker’s or dealer’s status as a member thereof;

 

(v)            Any receivership, insolvency, liquidation pursuant to the SIPA or
otherwise, bankruptcy, assignment for the benefit of creditors, reorganization
whether or not pursuant to bankruptcy laws, or any other marshalling of the
assets and liabilities of the broker or dealer.

 

(c) The Events of Default included in this Agreement are as follows: All events
described in paragraphs 8(c)(i) through (v) above.

 

Included

 

9.LIQUIDATION OF BROKER/DEALER UPON THE OCCURRENCE OF AN EVENT OF DEFAULT
[OPTIONAL]

 

If liquidation of the business of the Broker/Dealer has not already commenced,
the rapid and orderly liquidation of the business of the Broker/Dealer shall
then commence upon the happening of an Event of Default (defined in paragraph 8
of this Agreement.)

 

10.ACCELERATION IN EVENT OF INSOLVENCY

 

Notwithstanding the provisions of paragraph 3 hereof, the Broker/Dealer’s
obligation to pay the unpaid principal amount hereof shall forthwith mature,
together with interest accrued thereon, in the event of any receivership,
insolvency, liquidation pursuant to SIPA or otherwise, bankruptcy, assignment
for the benefit of creditors, reorganization whether or not pursuant to
bankruptcy laws, or any other marshalling of the assets and liabilities of the
Broker/Dealer; but payment of the same shall remain subordinate as herein above
set forth.

 

11.EFFECT OF DEFAULT

 

Default in any payment hereunder, including the payment of interest, shall not
accelerate the maturity hereof except as herein specifically provided, and the
obligation to make payment shall remain subordinate as herein above set forth.

 



7 

 

 



12.NOTICE OF MATURITY OR ACCELERATED MATURITY

 

The Broker/Dealer shall, in addition to any other notice required pursuant to
this Agreement, immediately notify FINRA if:

 

(a) any acceleration of maturity occurs pursuant to the this Agreement; or

 

(b) after giving effect to all Payments of Payment Obligations (as such terms
are defined in (a)(2)(iv) of Appendix D of the Rule) under subordination
agreements then outstanding that are then due or mature within the following six
months without reference to any projected profit or loss of the broker or
dealer, the net capital of the Broker/Dealer would be less than the Applicable
Minimum Capital (as that term and criteria is defined in paragraph 3 of this
Agreement).

 

13.NON-LIABILITY OF FINRA

 

The Lender irrevocably agrees that the loan evidenced hereby is not being made
in reliance upon the standing of the Broker/Dealer as a member of FINRA or upon
FINRA’s surveillance of the Broker/Dealer’s financial position or its compliance
with the By-Laws, rules and practices of FINRA. The Lender has made such
investigation of the Broker/Dealer and its partners, officers, directors,
stockholders and other principals, from sources other than FINRA, as the Lender
deems necessary and appropriate under the circumstances. The Lender is not
relying upon FINRA to provide, or cause to be provided, any information
concerning or relating to the Broker/Dealer and agrees that FINRA has no
responsibility to disclose, or cause to be disclosed, to the Lender any
information concerning or relating to the Broker/Dealer which it may have now,
or at any future time have. The Lender agrees that neither FINRA, nor any
director, officer or employee of FINRA, shall be liable to the Lender with
respect to this agreement or the repayment of the loan evidenced hereby or of
any interest or other compensation thereon.

 

14.CEA APPLICANT OR REGISTRANT NOTIFICATION REQUIREMENTS

 

If the Broker/Dealer is an applicant for registration or registered under the
CEA, the Broker/Dealer agrees, consistent with the requirements of
Section 1.17(h) of the regulations of the CFTC (17 CFR 1.17(h)) or any successor
regulation, that:

 

(a) whenever prior written notice by the Broker/Dealer to FINRA is required
pursuant to the provisions of this Agreement, the same prior written notice
shall be given by the Broker/Dealer to (i) the CFTC and/or (ii) the
self-regulatory organization of which the Broker/Dealer is a member and which is
then designated by the CFTC as the Broker/Dealer’s designated self-regulatory
organization (the “DSRO”);

 

(b) whenever prior written consent, permission or approval of FINRA is required
pursuant to the provisions of this Agreement, the Broker/Dealer shall also
obtain the prior written consent, permission or approval of the CFTC and/or of
the DSRO; and

 

(c) whenever the Broker/Dealer provides or receives written notice of
acceleration of maturity pursuant to the provisions of this Agreement, the
Broker/Dealer shall promptly give written notice thereof to the CFTC and/or to
the DSRO.

 

15.BROKER/DEALER AND LENDER

 



(a) The term “Broker/Dealer” as used in this Agreement shall include the
Broker/Dealer, its heirs, executors, administrators, successors and assigns. The
provisions of this Agreement shall be binding upon such persons.

 

(b) The term “Lender” as used in this Agreement shall include the Lender, its
heirs, executors, administrators, successors and assigns. The provisions of this
Agreement shall be binding upon such persons.

 



8 

 

 

16.EFFECT OF FINRA MEMBERSHIP TERMINATION

 

Upon termination of the Broker/Dealer as a member of FINRA, the references
herein to FINRA shall be deemed to refer to the then designated Examining
Authority. The term “Examining Authority” shall refer to the regulatory body
having responsibility for inspecting or examining the Broker/Dealer for
compliance with financial responsibility requirements under Section 78iii(c) of
SIPA and Section 17(d) of the Act.

 

17.EFFECTIVE DATE

 

This Agreement shall be effective from the date on which it is approved by FINRA
and executed by the parties and shall not be modified or amended without the
prior written approval of FINRA.

 

18.ENTIRE AGREEMENT

 

This instrument, together with any rider incorporated pursuant to paragraph 23
of this Agreement, embodies the entire agreement between the Broker/Dealer and
the Lender. No other evidence of such agreement has been or will be executed or
effective without the prior written consent of FINRA.

 

19.CANCELLATION, TRANSFER, SALE AND ENCUMBERANCE

 

(a) This agreement shall not be subject to cancellation by either party.

 

(b) This agreement may not be terminated, rescinded or modified if the effect
thereof would be inconsistent with the requirements of the Rule or Appendix D to
the Rule. Any and all amendments or modifications to this agreement require the
prior written approval of FINRA.

 

(c) The rights and obligations under this agreement may not be transferred,
sold, assigned, pledged, or otherwise encumbered or disposed of, and no lien,
charge or other encumbrance may be created or permitted to be created thereon
without the prior written consent of FINRA.

 

20.NO RIGHT OF SET-OFF

 

The Lender agrees that it is not taking and will not take or assert as security
for the payment of the loan any security interest in or lien upon, whether
created by contract, statute or otherwise, any property of the Broker/Dealer or
any property in which the Broker/Dealer may have an interest, which is or at any
time may be in the possession or subject to the control of the Lender. The
Lender hereby waives, and further agrees that it will not seek to obtain payment
of the loan in whole or in any part by exercising any right of set-off it may
assert or possess whether created by contract, statute or otherwise. Any
agreement between the Broker/Dealer and the Lender (whether in the nature of a
general loan and collateral agreement, a security or pledge agreement or
otherwise) shall be deemed amended hereby to the extent necessary so as not to
be inconsistent with the provisions of this paragraph.

 



21.ARBITRATION

 

Any controversy arising out of or relating to this agreement shall be submitted
to and settled by arbitration pursuant to the By-Laws and rules of FINRA. The
Broker/Dealer and the Lender shall be conclusively bound by such arbitration.

 



9 

 

 

22.GOVERNING LAW

 

This Agreement shall be deemed to have been made under, and shall be governed
by, the laws of the State of Illinois in all respects.

 

Included

 

23.OPTIONAL RIDER [OPTIONAL]

 

By incorporating this provision, the Broker/Dealer and Lender agree to include
as part of this Agreement the terms and provisions contained in “Rider A”
attached to this Agreement. The parties hereto may, via the annexed rider, add
any mutually agreed upon term that is acceptable to FINRA and is not
inconsistent with the Rule or Appendix D to the Rule. The parties, by
incorporating this provision and the terms included in the incorporated Rider A,
represent to FINRA, for its reliance, that no provision of Rider A, singly or in
combination with any or all of the provisions of this Agreement, is inconsistent
with any provision of Appendix D to the Rule or of any other applicable
provision of the SEA, the rules and regulations thereunder, or the rules of
FINRA, nor do any such provisions impede the ability of the Broker/Dealer to
comply therewith.

 

24.REPRESENTATIONS

 

The parties to this Agreement, by affixing their signatures to this Agreement
represent to FINRA, for its reliance, that:

 

(a) this Agreement is a legally valid and binding obligation on the parties; and

 

(b) this Agreement, as executed below, conforms in every respect to and with any
draft hereof which may have been heretofore submitted to and approved by FINRA
for actual execution.

 

[SIGNATURE PAGE FOLLOWS]

 



10 

 

 



25.EXECUTION

 

IN WITNESS HEREOF the parties hereto have set their hands and seals as of the
date first set forth above.

 

 

  BROKER/DEALER:   J.V.B. FINANCIAL GROUP, LLC               By: /s/ Douglas
Listman   Name: Douglas Listman   Title: Chief Financial Officer              
LENDER:   BYLINE BANK               By: /s/ Scott A. Mier   Name: Scott A. Mier
  Title: Senior Vice President

 

[Signature Page to Revolving Note and Cash Subordination Agreement]

 





 

 

 



[tm2034559d1_ex10-2img001.jpg]  FINRA Form REV - 33R   EXHIBIT A



 

REVOLVING NOTE

 

$17,500,000 October 28, 2020   Chicago, Illinois

 

For value received, J.V.B. Financial Group, LLC (“Broker/Dealer”) hereby
promises to pay to the order of Byline Bank (“Lender”) on the 28th day of
October, 2022 (“Scheduled Maturity Date”), the principal sum of the aggregate
unpaid principal amount of all Advances made by the Lender to the Broker/Dealer
under the terms of a Revolving Note and Cash Subordination Agreement between the
Broker/Dealer and the Lender, dated October 28, 2020 (the “Agreement”), as shown
on the attached schedule. Such sum shall not exceed Seventeen Million Five
Hundred Thousand Dollars ($17,500,000).

 

The Broker/Dealer also promises to pay interest on the unpaid principal amount
of each Advance hereunder from the date of each such Advance until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rate per annum agreed upon by the Broker/Dealer and the Lender at the time of
any Advance, said interest to be payable upon the maturity of the Advance.

 

This Revolving Note is subject in all respects to the provisions of the
Agreement, which are deemed to be incorporated herein and a copy of which may be
examined at the principal office of the Broker/Dealer.

 

All principal and interest payable hereunder shall be due and payable in
accordance with the terms of the Agreement. Principal and interest payments
shall be in money of the United States of America, lawful at such times for the
satisfaction of public and private debts.

 

The Broker/Dealer promises to pay costs of collection, including reasonable
attorney's fees, if default is made in the payment of this Revolving Note.

 

The terms and provisions of this Revolving Note shall be governed by the
applicable laws of the State of Illinois.

 

[SIGNATURE PAGE FOLLOWS]

 





 



 

IN WITNESS HEREOF the parties hereto have set their hands and seals as of the
date first set forth above.

 



  BROKER/DEALER   J.V.B. FINANCIAL GROUP, LLC       By:   Name: Douglas Listman
  Title: Chief Financial Officer

 





 



 



[tm2034559d1_ex10-2img001.jpg]  FINRA Form REV - 33R   SCHEDULE to EXHIBIT A

 

SCHEDULE

 

Advances/Payments and Interest of Account Referred to in the Revolving Note

 

 

Commitment Amount $17,500,000

 

Date of
Advance Amount
Advanced Interest
Rate Date of
Re-Payment Principal
Amount Re-
Paid Date of Interest
Paid Amount of
Interest Paid Outstanding
Amount after
Transaction Signature                                                          
                                                                   

 





 

 



RIDER A TO
FINRA FORM REV-33R
REVOLVING NOTE AND CASH SUBORDINATION AGREEMENT

 

This Rider (“Rider”) to the Revolving Note and Cash Subordination Agreement
(“Form 33R”, and including this Rider, as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), dated as of
October 28, 2020, is by J.V.B. Financial Group, LLC, a Delaware limited
liability company (the “Broker/Dealer”), and Byline Bank (the “Lender”).
Capitalized terms used herein that are defined in Form 33R, but not otherwise
defined herein, shall have the meanings therein defined.

 

1.            Defined Terms.

 

For the purposes of this Loan Agreement, the following capitalized words and
phrases shall have the meanings set forth below:

 

“Additional Loan and Investment Cap” has the meaning in Section 7(p)(vii).

 

“Affiliate” of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, and (b) with respect to Lender, any entity administered or managed by
Lender, or an Affiliate or investment advisor thereof and which is engaged in
making, purchasing, holding or otherwise investing in commercial loans. A Person
shall be deemed to be “controlled by” any other Person if such Person possesses,
directly or indirectly, power to direct or cause the direction of the management
and policies of such Person whether by contract, ownership of voting securities,
membership interests or otherwise.

 

“Bank Product Agreements” means those certain agreements entered into from time
to time by the Broker/Dealer with the Lender or any Affiliate of the Lender
concerning Bank Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Broker/Dealer to the
Lender or any Affiliate of the Lender pursuant to or evidenced by Bank Product
Agreements and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising.

 

“Bank Products” means any service or facility extended to the Broker/Dealer by
the Lender or any Affiliate of the Lender, including: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) letters of credit, (f) ACH transactions, (g) cash management, including
controlled disbursement, accounts or services, or (h) Hedging Agreements.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended, reformed or modified from time to time and any
rules or regulations issued from time to time thereunder.

 

“BD Loan Agreement” means that certain Loan Agreement dated October 28, 2020,
among Lender, Broker/Dealer and each other Obligor who is party thereto, as
amended from time to time.

 

“Broker/Dealer” has the meaning set forth in the preamble of this Rider.

 

“BONY Credit Agreement” means the Revolving Credit Facility, dated as of
November 2, 2017, between Broker/Dealer and The Bank of New York Mellon, as
amended from time to time.

 



 

 

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banks in London, England or Chicago, Illinois are required or permitted to
close.

 

“C&CO” means C&CO/PrinceRidge Partners LLC, a Delaware limited liability
company, and its successors and assigns.

 

“Capital Lease” means, as to any Person, a lease of any interest in any kind of
property or asset, whether real, personal or mixed, or tangible or intangible,
by such Person, as lessee, that is, or should be, in accordance with Financial
Accounting Standards Board Statement No. 13, as amended from time to time, or,
if such statement is not then in effect, such statement of GAAP as may be
applicable, recorded as a “capital lease” on the financial statements of such
Person prepared in accordance with GAAP.

 

“Capital Requirements” means all rules and regulations relating to “net capital”
as defined in 17 CFR 240.15c3-1 or any successor rule or as otherwise defined in
the Loan Agreement.

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the date hereof, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

 

“Capitalized Lease Obligations” means, as to any Person, all rental obligations
of such Person, as lessee under a Capital Lease which are or will be required to
be capitalized on the books of such Person.

 

“Cash Equivalent Investment” means, at any time, (a) securities issued or fully
guaranteed or insured by the United States Government or any agency or
instrumentality thereof having maturities of not more than twelve (12) months
from the date of acquisition (“Government Obligations”); (b) dollar or foreign
currency denominated certificates of deposit, time deposits, repurchase
agreements, reverse repurchase agreements, or bankers’ acceptances, having in
each case a tenor of not more than twelve (12) months, issued by (i) any U.S.
commercial bank or any branch or agency of a non-U.S. bank licensed to conduct
business in the U.S. having combined capital and surplus of not less than
$250,000,000; or (ii) any bank whose short-term commercial paper rating at the
time of the acquisition thereof is at least A-1 or the equivalent thereof from
S&P or from Moody’s is at least P-1 or the equivalent thereof from Moody’s (any
such bank being an “Approved Bank”); (c) commercial paper and variable or fixed
rate notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by any issuer rated at least A 1 by
S&P or P 1 by Moody’s and in either case having a tenor of not more than six
(6) months; (d) obligations of any state of the United States or any political
subdivision thereof for the payment of the principal and redemption price of and
interest on which there shall have been irrevocably deposited Government
Obligations maturing as to principal and interest at times and in amounts
sufficient to provide such payment; (e) repurchase agreements with a term of not
more than thirty (30) days with a bank or trust company (including Lender) or a
recognized securities dealer having capital and surplus in excess of
$250,000,000 for direct obligations issued by or fully guaranteed by the United
States of America; (f) money market accounts subject to Rule 2a-7 of the Company
Act (“Rule 2a-7”) which consist primarily of cash and cash equivalents set forth
in clauses (a) through (e) above and of which 95% shall at all times be
comprised of First Tier Securities (as defined in Rule 2a-7) and any remaining
amount shall at all times be comprised of Second Tier Securities (as defined in
Rule 2a-7), and (g) shares of any so-called “money market fund”; provided that
such fund is registered under the Company Act, has net assets of at least
$250,000,000 and has an investment portfolio with an average maturity of 365
days or less.

 



 2 

 

 

“Change in Control” means the occurrence or existence of any one or more of the
following: (a) Holdings LP shall cease to own, directly or indirectly, free and
clear of all Liens (other than Permitted Liens), all of the issued and
outstanding Capital Securities of Broker/Dealer, (b) Holdings LP shall cease to
be the sole managing member or manager of Broker/Dealer; (c) Operating LLC and
C&CO shall cease to own, directly or indirectly, free and clear of all Liens
(other than Permitted Liens), all of the issued and outstanding Capital
Securities of Holdings LP; (d) C&CO shall cease to be the sole general partner
of Holdings LP; (e) Operating LLC shall cease to own, directly or indirectly,
free and clear of all Liens (other than Permitted Liens), all of the issued and
outstanding Capital Securities of C&CO; (f) Operating LLC shall cease to be the
sole managing member or manager of C&CO; (g) any Person, other than Parent,
Lester R. Brafman or Cohen and Cohen’s Affiliates and Cohen’s immediate family
members, shall have become the beneficial owner (as defined in Rule 13d-3 of the
Securities Exchange Act) of, or shall have obtained voting control over, more
than twenty percent (20%) of the Capital Securities of Operating LLC; (h) the
members of the Board of Directors of Parent at the beginning of any consecutive
24-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board
of Directors of Parent; provided that any director whose election, or nomination
for election by the Parent’s stockholders, was approved by a vote of at least a
majority of the members of the Board of Directors of Parent then still in office
who were members of the Board of Directors of Parent at the beginning of such
24-calendar-month period, shall be deemed to be an Incumbent Director; (i) Cohen
shall cease to be a member of the Board of Managers of Operating LLC and member
of the Board of Directors of Parent; (j) any merger, consolidation or other
similar transaction involving the Obligors, where the Obligors are acquired by
non-Affiliate Persons, shall occur; or (k) Cohen Bros. Financial LLC, DGC Family
Fintech Trust or EBC 2013 Family Trust shall cease to be beneficially owned
controlled by Cohen.

 

“Closing Date” has the meaning set forth in Section 6.

 

“Cohen” means Daniel G. Cohen.

 

“Company Act” means the Investment Company Act of 1940, as amended.

 

“Contingent Liability” and “Contingent Liabilities” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of such Person:
(a) whereby such Person guarantees, endorses or otherwise becomes or is
contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) the
indebtedness, dividend, obligation or other liability of any other Person in any
manner (other than by endorsement of instruments in the course of collection),
including without limitation, any indebtedness, dividend or other obligation
which may be issued or incurred at some future time; (b) whereby such Person
guarantees the payment of dividends or other distributions upon the shares or
ownership interest of any other Person; (c) whereby such Person undertakes or
agrees (whether contingently or otherwise): (i) to purchase, repurchase, or
otherwise acquire any indebtedness, obligation or liability of any other Person
or any property or assets constituting security therefor, or (ii) to advance or
provide funds for the payment or discharge of any indebtedness, obligation or
liability of any other Person (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise), or to maintain solvency, assets,
level of income, working capital or other financial condition of any other
Person; (d) whereby such Person agrees to lease property or to purchase
securities, property or services from such other Person with the purpose or
intent of assuring the owner of such indebtedness or obligation of the ability
of such other person to make payment of the indebtedness or obligation; (e) with
respect to any letter of credit issued for the account of such Person or as to
which such Person is otherwise liable for reimbursement of drawings; (f) under
any Rate Contracts; (g) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement;
(h) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person; or (i) whereby such Person undertakes
or agrees otherwise to assure a creditor of another Person against loss. The
amount of any Contingent Liability shall be equal to the amount of the
obligation so guaranteed or otherwise supported or, if not a fixed and
determined amount, the maximum amount so guaranteed or supported.

 



 3 

 

 

“Corporate Guarantor” means each of Parent, Holdings LP and Operating LLC.

 

“Debt” means, as to any Person, without duplication, (a) all borrowed money of
such Person (including principal, interest, fees and charges), whether or not
evidenced by bonds, debentures, notes or similar instruments; (b) all
obligations to pay the deferred purchase price of property or services; (c) all
obligations, contingent or otherwise, with respect to the maximum face amount of
all letters of credit (whether or not drawn), bankers’ acceptances and similar
obligations issued for the account of such Person, and all unpaid drawings in
respect of such letters of credit, bankers’ acceptances and similar obligations;
(d) all indebtedness secured by any Lien on any property owned by such Person,
whether or not such indebtedness has been assumed by such Person (provided,
however, if such Person has not assumed or otherwise become liable in respect of
such indebtedness, such indebtedness shall be deemed to be in an amount equal to
the fair market value of the property subject to such Lien at the time of
determination); (e) the aggregate amount of all Capitalized Lease Obligations of
such Person; (f) all Contingent Liabilities of such Person, whether or not
reflected on its balance sheet; (g) all Hedging Obligations of such Person, if
any; (h) all Debt of any partnership of which such Person is a general partner;
and (i) all monetary obligations of such Person under (i) a so-called synthetic,
off-balance sheet or tax retention lease, or (ii) an agreement for the use or
possession of property creating obligations that do not appear on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment). Notwithstanding the foregoing, Debt shall not
include trade payables and accrued expenses incurred by such Person in
accordance with customary practices and in the Ordinary Course of Business.

 

“Default” means an Event of Default or Unmatured Event of Default.

 

“Default Interest Rate” has the meaning set forth in Section 2(b).

 

“Employee Plan” includes any pension, stock bonus, employee stock ownership
plan, retirement, profit sharing, deferred compensation, stock option, bonus or
other incentive plan, whether qualified or nonqualified, or any disability,
medical, dental or other health plan, life insurance or other death benefit
plan, vacation benefit plan, severance plan or other employee benefit plan or
arrangement, including, without limitation, those pension, profit sharing and
retirement plans of the Broker/Dealer described from time to time in the
financial statements of the Broker/Dealer and any pension plan, welfare plan,
Defined Benefit Pension Plans (as defined in ERISA) or any multi-employer plan,
maintained or administered by the Broker/Dealer or to which the Broker/Dealer is
a party or may have any liability or by which the Broker/Dealer is bound.

 

“Environmental Laws” mean all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
Governmental Authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

 



 4 

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Event of Default” has the meaning set forth in Section 8.

 

“Examining Authority” means the self-regulatory body designated to be
responsible for inspecting or examining the Broker/Dealer for compliance with
financial responsibility requirements under Section 9(c) of the Securities
Investor Protection Act of 1970 and Section 17(d) of the Exchange Act. For
purposes of this Loan Agreement, “Examining Authority” includes FINRA in
accordance with its responsibilities under any applicable regulatory services
agreement with any Governmental Authority.

 

“Excess Net Capital” means the amount shown on the relevant date of
determination, under the heading “Computation of Alternative Net Capital
Requirement” as shown on Broker/Dealer’s Financial and Operational Combined
Uniform Single (FOCUS) reports, or under such other line on Broker/Dealer’s
FOCUS reports pursuant to which Broker/Dealer reports its excess net capital.

 

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“FOCUS Reports” means Financial and Operation Combined Uniform Single Reports
filed by Broker/Dealer in accordance with Exchange Act rules and regulations.

 

“Form 33R” has the meaning set forth in the preamble of this Rider.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, provided, however, that interim financial statements or reports
shall be deemed in compliance with GAAP despite the absence of footnotes and
fiscal year-end adjustments as required by GAAP.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
any self-regulatory organization with jurisdiction over an applicable Person,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Government Obligations” has the meaning set forth in “Cash Equivalents” above.

 

“Guarantor” means, collectively, any party to a Guaranty (other than Lender) and
any other guarantor of all or any portion of the Obligations.

 

“Guaranty” means each Guaranty Agreement made by a Corporate Guarantor in favor
of Lender, and any other guaranty of any of the Obligations now or hereafter
executed and delivered by any Person to Lender.

 



 5 

 

 

“Hazardous Substances” means (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by, or
for which any duty or standard of care is imposed pursuant to, any Environmental
Law.

 

“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.

 

“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any Hedging Agreement.

 

“Holdings LP” means J.V.B. Financial Group Holdings, LP, a Delaware limited
partnership, and its successors and assigns.

 

“Incumbent Directors” is defined in “Change of Control” above.

 

“Indemnified Party” has the meaning set forth in Section 12(b).

 

“Intangible Assets” means for any Person (a) goodwill, prepaid expenses relating
to obligations or liabilities that are due more than twelve (12) months from the
date of calculation, deposits (other than deposits held on behalf, or for the
benefit, of customers of such Person with dealers in securities), (b) any
amounts due from equity holders, Affiliates, officers or employees of such
Person and (c) intellectual property, calculated in accordance with GAAP.

 

“Investments” has the meaning set forth in Section 7(p).

 

“JKD Investment Agreement” has the meaning set forth in the definition of “Third
Party Debt.”

 

“Lender” has the meaning set forth in the preamble of this Rider.

 

“LIBOR” means an independent index which is the one-month LIBOR rate as reported
in the money rates section of the Wall Street Journal two New York banking days
prior to the first day of each month, which is not necessarily the lowest rate
charged by Lender. Lender will tell Broker/Dealer the current LIBOR rate upon
Borrower's request. The interest rate shall adjust on the first day of each
month. Notwithstanding anything herein to the contrary, in the event Lender
determines that (i) LIBOR is permanently or indefinitely unavailable or
unascertainable, or ceases to be published by the LIBOR administrator or its
successor, (ii) LIBOR is determined to be no longer representative by the
regulatory supervisor of the administrator of LIBOR, (iii) LIBOR can no longer
be lawfully relied upon in contracts of this nature by one or both of the
parties, or (iv) LIBOR does not accurately and fairly reflect the cost of making
or maintaining the type of loans or advances under this Agreement and in any
such case, such circumstances are unlikely to be temporary, then, at the
election of Lender, all references to LIBOR will instead be to a replacement
rate determined by Lender in its sole judgment, including any adjustment to the
replacement rate to reflect a different credit spread, term or other
mathematical adjustment deemed necessary by Lender in its sole judgment. Lender
will provide reasonable notice to Broker/Dealer of such replacement rate and the
date on which it will become effective. Under no circumstances will the interest
rate on amounts due under this Agreement be less than the minimum LIBOR Rate or
more than the maximum rate allowed by applicable law.

 



 6 

 

 

“LIBOR Rate” means a per annum rate of interest equal to LIBOR plus Six Percent
(6.0%) as determined on the 1st day of each calendar month, provided that in no
event shall the LIBOR Rate be less than Seven Percent (7.0%).

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or other) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including, but not limited to, those created by,
arising under or evidenced by any conditional sale or other title retention
agreement, the interest of a lessor under a Capital Lease, any financing lease
having substantially the same economic effect as any of the foregoing, or the
filing of any financing statement naming the owner of the asset to which such
lien relates as debtor, under the UCC or any comparable law), and any contingent
or other agreement to provide any of the foregoing, but not including the
interest of a lessor under an operating lease which is not a Capital Lease.

 

“Loans” means, collectively, all Revolving Loans made by the Lender to the
Broker/Dealer under and pursuant to the Loan Agreement.

 

“Loan Agreement” has the meaning set forth in the preamble of this Rider.

 

“Loan Commitment” means Seventeen Million Five Hundred Thousand Dollars
($17,500,000).

 

“Loan Documents” means this Loan Agreement, the Note, each Guaranty, and all
other agreements, entered into by any Obligor with Lender or any Affiliate of
Lender, and all other documents, instruments and agreements delivered to Lender
in connection therewith, in each case as amended, restated, supplemented or
otherwise modified from time to time, including, but not limited to, the BD Loan
Agreement and each other Financing Agreement (as defined in the BD Loan
Agreement) delivered in connection therewith.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of Obligors on a combined basis; (b) a material
impairment of the ability of any Obligor to perform in any material respect any
of its obligations under any Financing Agreement; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability of any Loan
Documents.

 

“Mead Park Notes” is defined in the definition of “Third Party Debt.”

 

“Net Capital” means “net capital,” as defined by the Rule and calculated in the
manner set forth on the applicable FOCUS Report.

 

“Obligations” means, collectively, all of Broker/Dealer’s liabilities,
obligations, and indebtedness to Lender or any of its Affiliates of any and
every kind and nature, whether heretofore, now or hereafter owing, arising, due
or payable and howsoever evidenced, created, incurred, acquired, or owing,
whether individually or collectively, direct or indirect, joint or several,
absolute or contingent, primary or secondary, fixed or otherwise (including
obligations of performance), and whether arising or existing under any Loan
Document or other written agreement, oral agreement or operation of law,
including all of Broker/Dealer’s other indebtedness and obligations to Lender or
any of its Affiliates under or in respect of any of this Loan Agreement, the
other Loan Documents, Bank Product Obligations and any Rate Contract among
Broker/Dealer, Lender or an Affiliate of Lender, and including any reimbursement
obligations, service charges, fees, expenses of any kind, set-offs,
charge-backs, adjustments, corrections, coding errors and any similar expense or
liability of any kind relating to or arising under the Collateral Account (as
defined in the BD Loan Agreement) and/or any deposit account control agreement
entered into in connection with this Loan Agreement or the Loans contemplated
hereby for the benefit of Lender.

 



 7 

 

 

“Obligor” means the Broker/Dealer, accommodation endorser, guarantor, third
party pledgor, or any other party liable with respect to the Obligations.

 

“Ordinary Course of Business” means, in respect of any transaction or course of
dealing involving any Obligor, the ordinary course of such Person’s business, as
conducted by any such Person in accordance with past practice and undertaken by
such Person in good faith and not for purposes of evading any covenant or
restriction in any Loan Document.

 

“Operating LLC” means Cohen & Company, LLC, a Delaware limited liability
company, and its successors and assigns.

 

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from the
execution, delivery, enforcement or registration of, or otherwise with respect
to, the Loan Agreement or any of the other Loan Documents.

 

“Permitted Liens” shall have the meaning as set forth in Section 6.1 of the BD
Loan Agreement.

 

“Parent” means Cohen & Company Inc., a Maryland corporation, and its successors
and assigns.

 

“Permitted Third Party Debt Payments” has the meaning set forth in
Section 7(b)(ii).

 

“Person” means any natural person, partnership, limited liability company,
corporation, trust, joint venture, joint stock company, association,
unincorporated organization, government or agency or political subdivision
thereof, or other entity, whether acting in an individual, fiduciary or other
capacity.

 

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates,
including any agreement or arrangement which is a rate swap, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

 

“Regulatory Change” means the introduction of, or any change in any applicable
law, treaty, rule, regulation or guideline or in the interpretation or
administration thereof by any Governmental Authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over the Lender or
its lending office.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.

 



 8 

 

 

“Restricted Payment” means (a) any dividend or other distribution by the
Broker/Dealer (whether in cash, securities or other property) with respect to
any of its Capital Securities, (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such equity interest, or (c) any payment of principal or interest or any
purchase, redemption, retirement, acquisition or defeasance with respect to any
Debt of the Broker/Dealer which is expressly subordinated to the payment of the
obligations of the Broker/Dealer under the Loan Documents 

 

“Responsible Officer” means, as to the applicable Person, its chief executive
officer, chief financial officer, controller, chief investment officer or its
president, or any other officer having substantially the same authority and
responsibility, or with respect to compliance with financial covenants or
delivery of financial information, the chief financial officer, controller or
chief investment officer or its president, or any other officer having
substantially the same authority and responsibility, and each other Person
designated by any of the foregoing or authorized to request the advance of the
Loans including any Person Lender reasonably believes is so authorized.

 

“Revolving Loan Borrowing Termination Date” means October 28, 2021.

 

“Revolving Loan Interest Rate” means a floating rate of interest equal to the
LIBOR Rate.

 

“Revolving Loan Maturity Date” means October 28, 2022.

 

“Revolving Loan” and “Revolving Loans” means, respectively, each direct advance
and the aggregate of all such direct advances made by the Lender to the
Broker/Dealer under and pursuant to the Loan Agreement, as described in Form 33R
and in Section 2.

 

“Revolving Note” or “Note” means a revolving note in the form prepared by and
acceptable to the Lender in the amount of the Loan Commitment and maturing on
the Revolving Loan Maturity Date, executed by the Broker/Dealer and payable to
the order of the Lender, together with any and all renewal, extension,
modification or replacement notes executed by the Broker/Dealer and delivered to
the Lender and given in substitution therefor.

 

“Rider” has the meaning set forth in the preamble of this Rider.

 

“Rule” has the meaning set forth in paragraph 3 of Form 33R.

 

“Rule 2a-7” is defined in the definition of “Cash Equivalent Investment” above.

 

“SEC” means the Securities and Exchange Commission and any successor
organization discharging the regulatory functions of the Securities and Exchange
Commission.

 

“Securities Laws” means the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the Sarbanes Oxley Act of 2002, as amended,
any foreign equivalent of the Securities Act of 1933, as amended, and the
applicable accounting and auditing principles, rules, standards and practices
promulgated, approved or incorporated by the SEC or the Public Company
Accounting Oversight Board, as each of the foregoing may be amended and in
effect on any applicable date hereunder.

 

“Senior Debt” means as to any Person, all Debt of such Person that is not
Subordinated Debt and that ranks pari passu in right of payment to the
Obligations, and that matures more than one year from the date of its creation
(or is renewable or extendible, at the option of such Person, to a date more
than one year from such date), including without limitation the Loans.

 



 9 

 

 

“Sharing Agreement” means a management agreement, service agreement or similar
agreement or written arrangement arising from or relating to shared office
space, technology, trade services and other sharing of expenses by or among
Broker/Dealer, Parent and any of its or their Affiliates, together with all
amendments thereto.

 

“Subordinated Debt” means that portion of the Debt of the Broker/Dealer which is
subordinated to the Obligations in a manner reasonably satisfactory to the
Lender (including, but not limited to, right and time of payment of principal
and interest).

 

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, limited liability company, partnership, association or other
business entity of which (a) if a corporation, a majority of the total voting
power of shares of stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
or (b) if a limited liability company, partnership, association or other
business entity, a majority of the partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
any Person or one or more Subsidiaries of that Person or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control (or have the power to be or control) a
managing director, manager or general partner of such limited liability company,
partnership, association or other business entity. In the absence of designation
to the contrary, reference to a Subsidiary or Subsidiaries shall be deemed to be
a reference to Subsidiaries of Broker/Dealer.

 

“Tangible Net Worth” means, at any time, the total of shareholder or member
equity plus Subordinated Debt minus Intangible Assets.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including, without limitation, backup withholding),
assessments, fees or other charges imposed by any Governmental Authority,
including interest, additions to tax or penalties applicable thereto.

 

“Third Party Debt” means that certain Debt evidenced by the following (as
amended from time to time): (i) Convertible Senior Secured Promissory Note,
dated March 10, 2017, issued by Operating LLC (formerly known as IFMI, LLC) to
the DGC Family Fintech Trust in the aggregate principal amount of $15,000,000,
together with that certain Securities Purchase Agreement, dated as of March 10,
2017, by and among Operating LLC (formerly known as IFMI, LLC), the DGC Family
Fintech Trust, a trust established by Daniel G. Cohen, and solely with respect
to certain provisions thereof, Parent (formerly known as Institutional Financial
Markets, Inc.), and the related Pledge Agreement, dated as of March 10, 2017, by
and among Operating LLC (formerly known as IFMI, LLC), in favor of the DGC
Family Fintech Trust; (ii) Senior Promissory Note, dated January 31, 2020,
issued by the Operating LLC to JKD Capital Partners I LTD in the aggregate
principal amount of $2,250,000; (iii) Senior Promissory Note, dated January 31,
2020, issued by the Operating LLC to RN Capital Solutions LLC in the aggregate
principal amount of $2,250,000; (iv) Senior Promissory Note, dated September 25,
2019, issued by Parent to EBC 2013 Family Trust in the aggregate principal
amount of $2,400,000 (“EBC Debt”); (v) Junior Subordinated Note due 2037, dated
June 25, 2007, issued by Parent (formerly known as Alesco Financial Inc.) in the
aggregate principal amount of $28,995,000; (vi) Junior Subordinated Note due
2035, dated March 15, 2005, issued by Parent (formerly known as Sunset Financial
Resources, Inc.) to JPMorgan Chase Bank, N.A., as Property Trustee of Sunset
Financial Statutory Trust I, in the aggregate principal amount of $20,619,000;
(vii) Investment Agreement, dated October 3, 2016, by and between Operating LLC
(formerly known as IFMI, LLC) and JKD Capital Partners I LTD (pursuant to which,
among other things, JKD Capital Partners I LTD agreed to invest up to
$12,000,000 into Operating LLC) (the “JKD Investment Agreement”);
(viii) Investment Agreement, dated September 29, 2016, by and between Operating
LLC and Cohen Bros. Financial LLC Trust (pursuant to which, among other things,
Cohen Bros. Financial LLC invested $6,500,000 into Operating LLC) (“CBF
Investment Agreement”); (ix) Investment Agreement dated September 29, 2016, by
and between Operating LLC and The DGC Family Fintech Trust (pursuant to which,
among other things, The DGC Family Fintech Trust invested $2,000,000 into
Operating LLC) (“DGC Investment Agreement”); (x) Investment Agreements by
ViaNova Capital Group, LLC to Hancock Funding, LLC and New Avenue Investments,
LLC; and (xi) in the event Operating LLC is required to repay the proceeds of
its $2,165,600 Payment Protection Program loan, the total amount of such Debt.

 



 10 

 

 

“Unmatured Event of Default” means any event which, if continued uncured, would,
with the giving of notice, the passage of time or both, constitute an Event of
Default.

 

“Voidable Transfer” has the meaning set forth in Section 15.

 

2.            Loan Commitment; Interest.

 

(a)            Notwithstanding anything to the contrary in paragraph 1 of
Form 33R, the Lender shall make revolving credit loans to the Broker/Dealer from
time to time between the effective date hereof and the Revolving Loan Borrowing
Termination Date, and in such amounts as the Broker/Dealer may from time to time
request, provided, however, that the aggregate principal balance of all such
advances outstanding at any time shall not exceed the Loan Commitment. Revolving
Loans made by the Lender may be repaid and, subject to the terms and conditions
of the Loan Agreement, borrowed again up to, but not including the Revolving
Loan Borrowing Termination Date, subject to the applicable provisions of this
Loan Agreement. Each advance of a Revolving Loan hereunder shall have a maturity
date of at least twelve months from the date of each such advance, unless
prepaid pursuant to the permissive prepayment provisions of this Loan Agreement,
provided that no maturity date of any advance of a Revolving Loan hereunder
shall be later than the Revolving Loan Maturity Date.

 

(b)            Notwithstanding anything to the contrary in paragraph 1 of
Form 33R, the principal amount of the Revolving Loans outstanding from time to
time shall bear interest at a floating rate equal to the Revolving Loan Interest
Rate. Subject to the subordination provisions of this Loan Agreement, accrued
and unpaid interest on the unpaid principal balance of all Revolving Loans
outstanding from time to time, shall be due and payable monthly, in arrears,
commencing on December 10, 2020, and continuing on the tenth (10th) day of each
calendar month thereafter, and on the maturity date of the applicable advance of
a Revolving Loan or Revolving Loan Maturity Date, as applicable. In the event of
any repayment or prepayment of the Loan, accrued and unpaid interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment. Subject to the subordination provisions of this Loan
Agreement, in the event that the Broker/Dealer fails to pay any amount of
principal, interest, fees or other amounts payable under the Loan Documents when
due, such overdue amount shall bear interest at the “Default Interest Rate,”
which shall mean the rate of interest equal to the Revolving Loan Interest Rate
plus four percent (4.0%), such interest to be payable on demand; provided, that
in the absence of acceleration, any increase in interest rates pursuant to this
Section 2(b) shall be made at the election of the Lender, with written notice to
the Broker/Dealer. All interest hereunder shall be computed on the basis of a
year of 360 days for the actual number of days elapsed (including the day a Loan
is made but excluding the date of repayment).

 



 11 

 

 

(c)            Notwithstanding anything to the contrary in paragraph 1 of
Form 33R, each Revolving Loan shall be made available to the Broker/Dealer upon
any written, verbal, electronic, telephonic or telecopy loan request which the
Lender in good faith believes to emanate from a properly authorized
representative of the Broker/Dealer, whether or not that is in fact the case.
Each such notice shall be effective upon receipt by the Lender, shall be
irrevocable, and shall specify the date, amount and type of borrowing. The
amount of borrowing shall be in an amount equal to One Million Dollars
($1,000,000) or a higher integral multiple of Five Hundred Thousand Dollars
($500,000), or such lesser amount as would bring the total principal amount of
Revolving Loans advanced hereunder to the Loan Commitment. A request for a
direct advance must be received by the Lender no later than 2:00
p.m. Chicago, Illinois time, on the day it is to be funded. The proceeds of each
direct advance shall be made available at the office of the Lender by credit to
the account of the Broker/Dealer or by other means requested by the
Broker/Dealer and acceptable to the Lender. The Broker/Dealer does hereby
irrevocably confirm, ratify and approve all such advances by the Lender and does
hereby indemnify the Lender against losses and expenses (including court costs,
reasonable outside attorneys’ and paralegals’ fees) and shall hold the Lender
harmless with respect thereto, provided however, that Broker/Dealer shall not
have any obligations to indemnify the Lender for losses and expenses arising
from Lender’s willful misconduct or gross negligence.

 

(d)            Broker/Dealer may reduce the amount of the Loan Commitment in a
minimum amount of equal to One Million Dollars ($1,000,000) or a higher integral
multiple of Five Hundred Thousand Dollars ($500,000), or such lesser amount as
would bring the Loan Commitment to the total principal amount of Revolving Loans
advanced hereunder, provided that any such reduction must be approved by the
Examining Authority.

 

(e)            If Lender determines in good faith (which determination shall be
conclusive, absent manifest error) that: (A) by reason of circumstances
affecting the London Interbank Eurodollar market, adequate and fair means do not
exist for ascertaining LIBOR; (B) LIBOR does not accurately reflect the cost to
the Lender of the Loans; or (C) a Regulatory Change (as hereinafter defined)
shall, in the reasonable determination of the Lender, make it unlawful or
commercially unreasonable for the Lender to use LIBOR as the index for purposes
of determining the LIBOR Rate, then: (i) LIBOR shall be replaced with an
alternative or successor rate or index chosen by the Lender in its reasonable
discretion; and (ii) the LIBOR Rate may also be adjusted by Lender in its
reasonable discretion and consistent with Lender’s other similarly-situated
borrowers, giving due consideration to market convention for determining rates
of interest on comparable loans and any related changes to the Loan Documents.
“Regulatory Change” shall mean a change in any applicable law, treaty, rule,
regulation or guideline, or the interpretation or administration thereof, by the
administrator of the relevant benchmark or its regulatory supervisor, any
governmental authority, central bank or other fiscal, monetary or other
authority having jurisdiction over Lender or its lending office.

 

3.            Taxes and Fees.

 

(a)            The Broker/Dealer shall pay all Other Taxes to the relevant
Governmental Authority in accordance with applicable law or reimburse the Lender
therefor to the extent paid by the Lender.

 

(b)            On the Closing Date, Broker/Dealer agrees to pay to Lender a
commitment fee of One Percent (1.00%) of the Loan Commitment, and a commitment
fee of One Half Percent (0.50%) of the Loan Commitment on the anniversary of the
Closing Date each year thereafter.

 



 12 

 

 

(c)            The Broker/Dealer agrees to pay to the Lender a nonrefundable
quarterly non-usage fee equal to the daily unborrowed portion of the Loan
Commitment (the “Non-Use Fee”). For purposes of the foregoing, the unborrowed
portion of the Loan Commitment for any given day will be an amount equal to the
result of: (i) the amount of the Loan Commitment; minus (ii) the sum of the
aggregate principal amount of all Loans outstanding; in each case determined as
of the end of such day. The Non-Use Fee shall be computed for the actual number
of days elapsed on the basis of a year of 360 days at a rate per annum equal to
0.50%. The accrued unpaid non-usage fee shall be payable quarterly beginning on
December 31, 2020, and on the last day of each September, December, March and
June thereafter prior to the Revolving Loan Maturity Date, with any outstanding
unpaid amount due upon the Revolving Loan Maturity Date.

 

4.            Payments.

 

(a)            All payments hereunder shall be made at the office of the Lender
or at such other place as the Lender may specify from time to time, in lawful
money of the United States in immediately available funds without setoff or
counterclaim, failing which, unless the payment obligation is suspended as
provided in this Loan Agreement, the Lender shall be entitled to all of the
rights and remedies of an unpaid creditor with a matured indebtedness provided
by applicable law, subject to Event of Default grace periods and subject to the
provisions for subordination set forth in this Loan Agreement. Fees and other
amounts paid shall not be refundable under any circumstances.

 

(b)            If any payment of interest or principal due hereunder, other than
amounts unpaid after maturity, is not made within ten (10) days after such
payment is due in accordance with the terms hereof, then, in addition to the
payment of the amount so due, Broker/Dealer shall pay to Lender a “late charge”
of five cents for each whole dollar so overdue to defray part of the cost of
collection and handling such late payment. Broker/Dealer agrees that the damages
to be sustained by Lender for the detriment caused by any late payment are
extremely difficult and impractical to ascertain, and that the amount of five
cents for each one dollar due is a reasonable estimate of such damages, does not
constitute interest, is not a penalty, and does not constitute a waiver of
Lender’s rights with respect to the default. Notwithstanding the foregoing, this
late charge shall not apply and no late charges shall be applicable to any
amounts which are subject to such late charge in the event the Obligations are
accelerated in accordance with the Form 33R.

 

5.            Representations and Warranties. In order to induce the Lender to
enter this Loan Agreement, the Broker/Dealer represents and warrants to the
Lender as follows. The representations and warranties contained in this Loan
Agreement shall be true and correct in all material respects on and as of the
date of the advance on the Loans, and after giving effect thereto, as though
made on and as of such date (except to the extent such representations and
warranties expressly refer to an earlier date, in which case they shall be true
and correct in all material respects as of such earlier date).

 

(a)            Organization; Powers. The Broker/Dealer: (i) is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware; (ii) has all requisite corporate power, and
has all material governmental licenses, permits, authorizations, consents and
approvals, necessary to own its assets and carry on its business as now being
and as proposed to be conducted; and (iii) is qualified to do business and is in
good standing in all jurisdictions in which the nature of the business conducted
by it makes such qualification necessary; except, in each case referred to in
clauses (ii) and (iii), to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect

 



 13 

 

 

(b)            Authorization; Enforceability. The Broker/Dealer has all
necessary limited liability company power, authority and legal right to execute,
deliver and perform its obligations under this Loan Agreement; the execution,
delivery and performance by the Broker/Dealer of this Loan Agreement have been
duly authorized by all necessary limited liability company action (including,
without limitation, any required approvals); each has been duly and validly
executed and delivered by the Broker/Dealer and this Loan Agreement constitutes
its legal, valid and binding obligation, enforceable against the Broker/Dealer
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
applicability affecting the enforcement of creditors’ rights and the application
of general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

(c)            Approvals. No authorizations, approvals or consents of, and no
filings or registrations with any Governmental Authority or any securities
exchange (other than, with respect to Parent, public disclosure of the
transactions contemplated under this Loan Agreement as required by Securities
Laws or the NYSE American) are necessary for the execution, delivery or
performance by the Broker/Dealer of this Loan Agreement, or for the legality,
validity or enforceability hereof or thereof, except for (a) the approval of the
Examining Authority to classify this Loan Agreement as a satisfactory
subordinated loan agreement under Appendix D of the Rule (which is the only
approval or consent of a Governmental Authority necessary to permit such
classification, which approval will have been obtained prior to the
effectiveness of this Loan Agreement and the making of the Loan hereunder),
(b) authorizations, approvals or consents of any Governmental Authority which
have been obtained or made prior to the making of the Loan hereunder and which
are in full force and effect on the date of such Loan, and (c) routine filings
with the SEC or the Examining Authority that may be required to be made from
time to time after the date hereof.

 

(d)            No Breach. None of the execution and delivery of this Loan
Agreement, the consummation of the transactions herein contemplated or
compliance with the terms and provisions hereof will conflict with or result in
a breach of, or require any consent under, the certificate of formation or other
organizational documents of the Broker/Dealer, or any applicable law or
regulation, or any order, writ, injunction or decree of any court or
Governmental Authority, or any agreement or instrument to which the
Broker/Dealer is a party or by which the Broker/Dealer or any of its respective
properties is bound or to which the Broker/Dealer is subject, or constitute a
default under any such agreement or instrument, or result in the creation or
imposition of any mortgage, lien, pledge, charge, security interest or
encumbrance of any kind upon any property of the Broker/Dealer pursuant to the
terms of any such agreement or instrument.

 

(e)            Equity Ownership. All issued and outstanding Capital Securities
of the Broker/Dealer are duly authorized and validly issued, fully paid,
non-assessable and free and clear of all Liens (other than Permitted Liens), and
such securities were issued in compliance with all applicable state and federal
laws concerning the issuance of securities. The ownership of the Capital
Securities of Broker/Dealer, Holdings LP, Operating LLC and Parent and types of
Capital Securities are set forth on Schedule 5(e). As of the date hereof, other
than as set forth on Schedule 5(e), there are no pre-emptive or other
outstanding rights, options, warrants, conversion rights or other similar
agreements or understandings for the purchase or acquisition of any Capital
Securities of the Broker/Dealer or other Obligor.

 



 14 

 

 

(f)             Financial Statements/Exchange Act Filings. All financial
statements, including FOCUS Reports, submitted to the Lender have been prepared
in accordance with sound accounting practices and GAAP on a basis, except as
otherwise noted therein, consistent with the previous fiscal year and present
fairly the financial condition of the Broker/Dealer and the results of the
operations for the Broker/Dealer as of such date and for the periods indicated.
Since the date of the last financial statement submitted by the Broker/Dealer to
the Lender, there has been no adverse change in the financial condition or in
the assets or liabilities of the Broker/Dealer having a Material Adverse Effect
on the Broker/Dealer. The Broker/Dealer has no Contingent Liabilities which are
material to it other than as indicated on such financial statements or, with
respect to future periods, on the financial statements furnished pursuant to
Section 7(g). The Broker/Dealer has timely filed complete and correct Exchange
Act filings, including but not limited to FOCUS Reports, in accordance with
applicable Exchange Act rules and regulations.

 

(g)            No Material Adverse Change. There has been no material adverse
change in the business, assets, prospects, operations or condition, financial or
otherwise, of the Broker/Dealer.

 

(h)            Title to Property. The Broker/Dealer has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes. The Broker/Dealer owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Broker/Dealer does
not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

(i)             Other Subordinated Debt. As of the Closing Date, there is no
Subordinated Debt of the Broker/Dealer.

 

(j)             Net Capital. The Broker/Dealer operates under paragraph
(a)(1)(ii) of the Rule for the computation of its Net Capital.

 

(k)            Liquidity. Set forth on Schedule 5(k) is the Broker/Dealer’s most
recent daily treasury report which specifies by institution the amount of cash,
securities or other financial assets held by Broker/Dealer at such institution.

 

(l)             Taxes. The Broker/Dealer has filed or caused to be filed all
Federal income tax returns, or applicable extensions thereof, and all other
material tax returns and information statements that are required to be filed by
the Broker/Dealer and has paid all taxes, or estimated taxes (in connection with
any extensions filed) due pursuant to such returns or pursuant to any assessment
received by the Broker/Dealer, except for any such tax or assessment the payment
of which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained. The charges, accruals and reserves
on the books of the Broker/Dealer in respect of taxes and other governmental
charges are, in the opinion of the Broker/Dealer, adequate. The Broker/Dealer
has not given or been requested to give a waiver of the statute of limitations
relating to the payment of any Federal, state, local and foreign taxes or other
impositions.

 

(m)           Litigation and Contingent Liabilities. Except as specifically
disclosed in Schedule 5(m), there is no litigation, arbitration proceeding,
demand, charge, claim, petition or governmental investigation or proceeding
pending, or to the best knowledge of the Broker/Dealer, threatened, against the
Broker/Dealer, which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect. Other than any liability incident to such
litigation or proceedings or performance guaranties with respect to
Broker/Dealer’s Subsidiaries in the Ordinary Course of Business, the
Broker/Dealer has no material guarantee obligations, Contingent Liabilities,
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not fully
reflected or fully reserved for in the most recent audited financial statements
delivered pursuant to Section 7(g).

 



 15 

 

 

(n)            Event of Default. No Event of Default or Unmatured Event of
Default exists or would result from the incurrence by the Broker/Dealer of any
of the Obligations hereunder or under any of the other Loan Documents, and to
its knowledge the Broker/Dealer is not in default (without regard to grace or
cure periods) under any other contract or agreement to which it is a party.

 

(o)            ERISA Obligations. All Employee Plans of the Broker/Dealer meet
the minimum funding standards of Section 302 of ERISA and 412 of the Internal
Revenue Code where applicable, and each such Employee Plan that is intended to
be qualified within the meaning of Section 401 of the Internal Revenue Code of
1986 is qualified. No withdrawal liability has been incurred under any such
Employee Plans and no “Reportable Event” or “Prohibited Transaction” (as such
terms are defined in ERISA), has occurred with respect to any such Employee
Plans, unless approved by the appropriate governmental agencies. The
Broker/Dealer has promptly paid and discharged all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed might result
in the imposition of a Lien against any of its properties or assets.

 

(p)            Labor Relations. (i) There are no strikes, lockouts or other
labor disputes against the Broker/Dealer or, to Broker/Dealer’s knowledge,
threatened, (ii) hours worked by and payment made to employees of the
Broker/Dealer have not been in violation of the Fair Labor Standards Act or any
other applicable law, and (iii) no unfair labor practice complaint is pending
against the Broker/Dealer or, to Broker/Dealer’s knowledge, threatened before
any Governmental Authority.

 

(q)            True and Complete Disclosure. The information reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Broker/Dealer to the Lender in connection with the negotiation, preparation or
delivery of the Loan Documents or included therein or delivered pursuant thereto
when taken as a whole do not contain any untrue statement of material fact or
omit to state any material fact necessary to make the statements herein, in
light of the circumstances under which they were made not misleading. All
written information furnished by the Broker/Dealer to the Lender in connection
with the Loan Documents and the transactions contemplated therein will be true,
complete and accurate in every material respect, or (in the case of projections)
based on reasonable estimates, on the date as of which such information is
stated or certified. There is no fact known to the Broker/Dealer that could
result in a Material Adverse Effect that has not been disclosed herein or in a
report financial statement, exhibit, schedule, disclosure letter or other
writing furnished to the Lender.

 

(r)             BD Loan Agreement. To the extent not provided above, the
representations and warranties of Broker/Dealer under the BD Loan Agreement are
incorporated with and into this Loan Agreement as if fully set forth herein,
provided that in the event of a conflict, the above representations and
warranties shall govern.

 

6.            Conditions Precedent to Loans. The obligation of the Lender to
make the Loan shall not become effective until the date (the “Closing Date”) on
which each of the following conditions is satisfied or waived by the Lender:

 

(a)            Loan Documents. The Lender (or its counsel) shall have received
from the Broker/Dealer (i) Form 33R and this Rider signed on behalf of the
Broker/Dealer, (ii) the Revolving Note duly executed by Broker/Dealer in the
form attached to the Form 33R as Exhibit A, and (iii) such other Loan Documents
as required by the Lender, including, but not limited to, the BD Loan Agreement
and Loan Documents related thereto.

 



 16 

 

 

(b)            Organizational and Authorization Documents. The Lender (or its
counsel) shall have received from the Broker/Dealer copies of (i) the Articles
of Organization and Operating Agreement (or equivalent formation and governing
documents) of Broker/Dealer and each Guarantor; (ii) resolutions of each of the
Broker/Dealer and each Guarantor approving and authorizing such Person’s
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; (iii) signature and incumbency
certificates of the officers of each of the Broker/Dealer and each Guarantor,
executing any of the Loan Documents, each of which the Broker/Dealer hereby
certifies to be true and complete, and in full force and effect without
modification, it being understood that the Lender may conclusively rely on each
such document and certificate until formally advised by the Broker/Dealer of any
changes therein and (iv) good standing certificates in the state of formation of
the Broker/Dealer and each Guarantor and in any other state where each such
Person is authorized to do business.

 

(c)            Solvency Certificate. The Lender (or its counsel) shall have
received from the Broker/Dealer a Solvency Certificate executed by
Broker/Dealer.

 

(d)            Closing Certificate. The Lender (or its counsel) shall have
received from the Broker/Dealer a Closing Certificate executed by Broker/Dealer,
including a compliance certificate in the form attached to Exhibit B of the BD
Loan Agreement.

 

(e)            Examining Authority Approval. The Lender (or its counsel) shall
have received evidence that the Examining Authority has found the Loan Agreement
acceptable as to form and content and deemed it to constitute a satisfactory
subordination agreement under Appendix D of the Rule.

 

(f)             Sharing Agreements. The Lender (or its counsel) shall have
received from the Broker/Dealer copies of all Sharing Agreements currently in
effect certified by an authorized officer of the Broker/Dealer, Parent or its or
their Affiliates.

 

(g)            Third Party Legal Opinion. Opinion of Broker/Dealer’s third-party
counsel in a form acceptable to Lender.

 

(h)            Additional Documents. The Lender (or its counsel) shall have
received from the Broker/Dealer such other certificates, financial statements,
schedules, resolutions, notes and other documents which are provided for
hereunder or which Lender shall require.

 

(i)             Fees. The Lender (or its counsel) shall have received from the
Broker/Dealer the fees payable under Section 3.

 

(j)             Accuracy of Representations; No Default. (a) The representations
and warranties of the Broker/Dealer made herein shall be true and complete on
and as of the date of the making of the Loan with the same force and effect as
if made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of an earlier date, as of such earlier
date), and (b) no Default shall have occurred and be continuing.

 

(k)            Compliance with Laws. The Broker/Dealer shall be in compliance in
all material respects with all laws and regulations applicable to it, including
Capital Requirements, and all regulatory approvals necessary for any advance
under this Agreement shall have been obtained and be in full force and effect.

 

(l)             Tangible Net Worth at Closing. The Broker/Dealer shall have a
Tangible Net Worth of at least Eighty Eight Million Dollars ($88,000,000) on the
Closing Date.

 

(m)            DGC Investment Agreement. The Indebtedness under the DGC
Investment Agreement shall be repaid prior to the Closing Date.

 



 17 

 

 

 

(n)          CBF Investment Agreement. The CBF Investment Agreement shall be
amended to state that no put or call options may be exercised on the facilities
prior to January 1, 2021, and that any principal repayment shall be subject to
the conditions of Section 7(b) of this Agreement, in a form acceptable to the
Lender.

 



(o)           EBC Debt. The EBC Debt shall be extended to at least September 25,
2021.

 

(p)           Financial Reports. Broker/Dealer shall have delivered its July,
August and, if available, September 2020 Focus Reports, and Parent shall have
filed its June 30, 2020 10-Q.

 

7.            Covenants.

 

(a)           Financial Covenants.

 

(i)            Tangible Net Worth. Broker/Dealer shall maintain at all times a
Tangible Net Worth of (A) Eighty Eight Million Dollars ($88,000,000) on the
Closing Date; (B) at least Eighty Million Dollars ($80,000,000) from the day
after the Closing Date through and including December 30, 2021, and (ii) Eighty
Five Million Dollars ($85,000,000) from December 31, 2021 and thereafter,
provided that Broker/Dealer further shall comply with the requirements under
Section 7(b), as and when applicable.

 

(ii)            Excess Net Capital. At all times Broker/Dealer shall maintain
Excess Net Capital of at least Forty Million Dollars ($40,000,000).

 

(b)           Repayment of Third Party Debt.

 

(i)            Other than as provided in Section 7(b)(ii) and Section 7(b)(iii),
Broker/Dealer covenants and agrees that, so long as Lender shall have any Loan
Commitment hereunder or under the BD Loan Agreement, or the Loans or other
Obligations (other than contingent obligations with respect to which no express
indemnification claim has been made) shall remain unpaid or unsatisfied,
Broker/Dealer shall not, directly or indirectly, make or contribute to any
principal payments, in full or in part, under or with respect to the Third Party
Debt.

 

(ii)            Subject to Section 7(b)(iii), Parent and Operating LLC,
collectively, may make or contribute the following (the “Permitted Third Party
Debt Payments”): (A)(1) up to Five Hundred Thousand Dollars ($500,000) in the
aggregate in principal payments under or with respect to the Third Party Debt
during the period from the Closing Date through December 31, 2020; provided,
however, that Parent and the Operating LLC shall be permitted to repay the
Indebtedness under the DGC Investment Agreement prior to the Closing Date and
such repayment shall be in addition to such Five Hundred Thousand Dollars
($500,000) limitation; and (2) beginning January 1, 2021 and thereafter through
the Termination Date, up to Five Million Dollars ($5,000,000) in the aggregate
in principal payments under or with respect to the Third Party Debt during the
most recent twelve (12) month period and applicable calendar year (i.e. the
limitation applies to both periods and therefore must pass both tests); and
(B) principal payment in any amount provided that such payment is funded by cash
held by or cash flow generated from entity or asset sales of Affiliates of
Operating LLC other than Broker/Dealer.

 

(iii)            Permitted Third Party Debt Payments made pursuant to
Section 7(b)(ii) shall be subject to the following additional restrictions:
(i) Broker/Dealer or the applicable Obligor permitted to make such payment shall
provide at least five (5) Business Days prior written notice to Lender its
intent to make such payment with all material details relating to the
anticipated payment as reasonably requested by Lender; (ii) if the anticipated
payment relates to the payment of any dividend by Broker/Dealer, on the date
such payment is made, and immediately after making such payment, there shall be
no Loans outstanding under this Agreement; (iii) Broker/Dealer’s net income
during the most recent twelve (12) month period shall be equal to or greater
than the amount of the principal repayment during that same period; and
(iv) prior to making any such payment, Broker/Dealer shall provide to Lender a
fully and properly completed compliance certificate in the form of Exhibit B to
the BD Loan Agreement, certified on behalf of Broker/Dealer by a Responsible
Officer, reflecting Broker/Dealer’s compliance with the minimum Tangible Net
Worth covenant both before making such payment and after giving effect to such
payment.

 





18

 

 

(iv)            Notwithstanding anything to the contrary contained in this
Section 7(b), upon the occurrence and during the continuance of an Event of
Default, neither Parent nor Operating LLC shall make or contribute any principal
payments under or with respect to the Third Party Debt without Lender’s prior
written consent.

 

(c)           Maintenance of Existence. The Broker/Dealer will do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence under the laws of its jurisdiction of organization.

 

(d)           Maintenance of Licenses, Permits, Rights and Properties. The
Broker/Dealer will do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its licenses, permits, rights and
properties necessary to conduct its business, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

(e)           Maintenance of Property, Insurance. Broker/Dealer shall maintain
and preserve all of its Property which is used or useful in its business in good
working order and condition (ordinary wear and tear excepted) and make all
necessary repairs thereto and renewals and replacements thereof except where
failure to do so would not reasonably be expected to result, in the aggregate,
in a Material Adverse Effect. Broker/Dealer further shall maintain insurance
with responsible and reputable insurance companies or associations with respect
to its properties and business, in such amounts and covering such risks as is
required by any Governmental Authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and in any event in amount,
adequacy and scope reasonably satisfactory to Lender. All property policies are
to be made payable to Lender in case of loss, under a standard noncontributory
“lender” or “secured party” clause and are to contain such other provisions as
Lender may require to fully protect its interest and to any payments to be made
under such policies. Broker/Dealer shall make or cause to be made all necessary
repairs or replacements of its property and equipment and any proceeds of
insurance shall, to the extent that such proceeds are paid to Lender, be paid by
Lender to Broker/Dealer as reimbursement for the costs of such repairs or
replacements. All certificates of insurance are to be delivered to Lender and
the policies are to be premium prepaid, with the loss payable and additional
insured endorsement in favor of Lender and such other Persons as Lender may
designate from time to time, and shall provide ten (10) days’ prior written
notice before the effective date of cancellation if insurer cancels for
non-payment of premium or for not less than thirty (30) days’ prior written
notice to Lender of the exercise of any right of cancellation for any other
reason. If Broker/Dealer fails to maintain such insurance, Lender may arrange
for such insurance, but at Broker/Dealer’s expense and without any
responsibility on Lender’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
Upon the occurrence and during the continuance of an Event of Default, Lender
shall have the sole right, in its name or in the name of Broker/Dealer, to file
claims under any insurance policies, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies; provided that, unless otherwise
applied toward the repayment of the Obligations, any amounts collected by Lender
in connection with such insurance policies shall, at any time that Lender shall
not have elected to terminate the Loan Commitment and declare the Loans due and
payable hereunder, be remitted to the applicable Obligor.

 



19

 

 



(f)           Compliance with Laws. The Broker/Dealer will (i) comply with all
Requirements of Law applicable to it or its property; and (ii) pay and discharge
all taxes, assessments and charges or levies imposed by any Governmental
Authority on it or its activities or on its income or profits or on any of its
property prior to the date on which penalties attach thereto, except for any
such tax, assessment, charge or levy the payment of which is being contested in
good faith and by proper proceedings and against which adequate reserves are
being maintained.

 

(g)           Financial Statements and Other Information. Except as otherwise
expressly provided for herein, Obligors and their respective Subsidiaries shall
keep proper books of record and account in which full and true entries will be
made of all dealings or transactions of or in relation to the business and
affairs of Obligors and their respective Subsidiaries, in accordance with GAAP
consistently applied and Broker/Dealer shall cause to be furnished to Lender:

 

(i)            Monthly. As soon as practicable after the end of each month and
in any event not more than 30 days thereafter, with respect to Broker/Dealer, a
copy of the Financial and Operational Combined Uniform Single (FOCUS) report of
Broker/Dealer.

 

(ii)            Quarterly. As soon as practicable after the end of each Fiscal
Quarter, and in any event by the earlier of the date filed with the SEC and
FINRA or any other Governmental Authority or forty five (45) days after the end
of each such Fiscal Quarter (or within seventy five (75) days after the close of
a Fiscal Year for the last Fiscal Quarter of such year):

 

(A)           unaudited consolidated financial statements of Broker/Dealer and
Parent for such quarter, including, without limitation, statements of income and
changes in equity for such period and year to date balance sheets as of the end
of such period, setting forth in each case, in comparative form, figures for the
corresponding periods in the preceding Fiscal Year and as of a date one year
earlier, all in reasonable detail and certified as accurate by a Responsible
Officer, subject to changes resulting from normal year-end adjustments; and

 

(B)            in the event that any of the foregoing statements indicate that
any Obligor or its Subsidiaries have varied in any material respect from any
financial projections provided by such Obligor to Lender, if any, a statement of
explanation of such variations from the applicable Responsible Officer.

 

(iii)            Annual. As soon as practicable after the end of each Fiscal
Year of Broker/Dealer, and in any event within the sooner of (i) when filed with
the SEC, FINRA or any other Governmental Authority and (ii) sixty (60) days
after the end of each such Fiscal Year, annual audited financial statements of
Broker/Dealer, and one hundred fifty (150) days after the end of each such
Fiscal Year, annual consolidated audited financial statements of Parent, in each
case, including, without limitation, statements of income, changes in equity and
cash flow for such year, and balance sheets as of the end of such year, setting
forth in each case, in comparative form, corresponding figures for the period
covered by the preceding annual review and as of the end of the preceding Fiscal
Year, all in reasonable detail and satisfactory in scope to Lender and examined
by Grant Thornton LLP, or any other independent certified public accountants of
recognized standing and reputation selected by Broker/Dealer and reasonably
satisfactory to Lender whose opinion shall be unqualified.

 



20

 

 

(iv)            Compliance Certificate. Broker/Dealer shall deliver a compliance
certificate in the form of Exhibit B to the BD Loan Agreement with each of the
reports required under Section 7(g)(ii).

 



(v)            Other Information. With reasonable promptness, such other
business or financial data as Lender may reasonably request.

 

No change with respect to such accounting principles (other than to comply with
changes in GAAP) shall be made by the Broker/Dealer without giving prior
notification to the Lender. The Broker/Dealer represents and warrants to the
Lender that the financial statements delivered to the Lender at or prior to the
execution and delivery of this Loan Agreement and to be delivered at all times
thereafter accurately reflect and will accurately reflect the financial
condition of the Broker/Dealer. The Lender shall have the right during business
hours, upon five (5) Business Days prior written notice thereof to the
Broker/Dealer, to inspect the books and records of the Broker/Dealer and make
extracts therefrom.

 

(h)           Audit Reports. The Broker/Dealer shall (a) make available to the
Lender copies of any audit reports performed or required to be performed by the
Examining Authority and (b) furnish to the Lender copies of any audit reports
performed or required to be performed by the Examining Authority which contains
material adverse findings or otherwise results in liability.

 

(i)           Field Audits. The Broker/Dealer shall permit the Lender to inspect
the tangible assets and/or other business operations of the Broker/Dealer, to
perform appraisals of the equipment of the Broker/Dealer, and to inspect, audit,
check and make copies of, and extracts from, the books, records, computer data,
journals, orders, receipts, correspondence and other data relating to accounts.
Such inspections or audits will be limited to no more than once per calendar
year provided that no Event of Default has occurred and is continuing. Unless an
Event of Default shall have occurred and is continuing, all such inspections or
audits that the Lender conducts during any calendar year shall be at the
Lender’s sole expense.

 

(j)           Depository Relationship. Broker/Dealer shall cause the primary
banking depository relationship of Broker/Dealer to continue to be maintained
with the Lender within ninety (90) days of the Closing Date. For the avoidance
of doubt, this provision is not intended to, and shall not, require the
Broker/Dealer to retain proceeds of the Loans for any period of time in its
depository accounts. No Obligor shall maintain any other deposit, investment,
securities, custodial or other account of any kind whatsoever with any bank,
brokerage house or financial institution other than Lender, except for (i) those
existing accounts set forth on those listed on Schedule 7(j) (for a period of
ninety (90) days after Closing Date), (ii)  Obligors’ clearing brokerage
accounts entered into in the Ordinary Course of Business, and (iii) and custody
and prime brokerage accounts with lenders providing Indebtedness of the type
permitted by Section 7(n).

 

(k)           Notices of Default and other Material Events. The Broker/Dealer
will furnish notice to the Lender in writing promptly after the Broker/Dealer
knows or has reason to believe that (i) any Default has occurred, (ii) any
proceeding by or before any Governmental Authority, and of any material
development in respect of such legal or other proceedings, affecting the
Broker/Dealer, except proceedings that if adversely determined, would not
(either individually or in the aggregate) result in Material Adverse Effect or
(iii) any other development that results in, or could reasonably be expected to
result in a Material Adverse Effect. Each notice delivered hereunder shall be
accompanied by a statement of an executive officer of the Broker/Dealer setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 



21

 

 

(l)           Prohibition of Fundamental Changes. Broker/Dealer and Holdings LP
shall not (a) enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); (b) acquire any business or property from, or
Capital Securities of, or be a party to any acquisition of, any Person, except
for Investments permitted under this Loan Agreement, or (c) convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, any material part of its business or property, whether now owned
or hereafter acquired, except for (i) sales of obsolete or worn-out property or
equipment no longer used or useful in its business so long as the amount thereof
sold in any single fiscal year by the Broker/Dealer shall not have a fair market
value in excess of $250,000 and (ii) sales of securities and other property in
the Ordinary Course of Business.

 

 

(m)          Subsidiaries. Except with respect to any non-recourse special
purpose entity Subsidiary that is created by Broker/Dealer for the purpose of
accumulating financial assets for subsequent securitization and that is
consolidated into the Broker/Dealer in accordance with GAAP, including those
entities set forth on Schedule 7(m) (“Consolidated Subsidiaries”), Broker/Dealer
and Holdings LP shall not, so long as Lender shall have any Commitment
hereunder, or the Loans or other Obligations (other than contingent obligations
with respect to which no express indemnification claim has been made) shall
remain unpaid or unsatisfied, directly or indirectly, form, acquire or permit to
exist any Subsidiaries without Lender’s prior written consent which consent
shall not be unreasonably withheld or delayed; provided that any investments in
Consolidated Subsidiaries shall be included in and governed by the Additional
Loan and Investment Cap under Section 7(p)(vii), and Broker/Dealer or Holdings
LP shall give the Lender written notice of the creation of any Consolidated
Subsidiary no later than ten (10) days after formation together with copies of
its governing documents and such other documentation as Lender may reasonably
request.

 

(n)          Debt. Broker/Dealer covenants and agrees that, so long as Lender
shall have any Loan Commitment hereunder, or the Loans or other Obligations
(other than contingent obligations with respect to which no express
indemnification claim has been made) shall remain unpaid or unsatisfied,
Broker/Dealer shall not directly or indirectly incur, create, assume, become or
be liable in any manner with respect to, or permit to exist, any Debt, other
than any of the following:

 

(i)            the Obligations;

 

(ii)            so long as no Event of Default exists or would occur as a result
thereof, Debt to Pershing LLC or other securities lenders under customary
short-term repurchase agreements entered into in the Ordinary Course of
Business; provided, that Broker/Dealer provides an updated schedule setting
forth all accounts relating to any short-term repurchase arrangements in
existence as of the date of such compliance certificate;

 

(iii)            Debt (including any undrawn amounts available under any
document representing such Debt) existing as of the Closing Date as referred to
in the financial statements referenced in Section 7(g) or set forth specifically
in Schedule 7(n), and any renewals, refinancings or extensions thereof in a
principal amount not in excess of that outstanding as of the date of such
renewal, refinancing or extension and the terms of any such renewal, refinancing
or extension are not materially less favorable to the obligor thereunder;

 

(iv)            Debt of Broker/Dealer and its Subsidiaries incurred after the
Closing Date consisting of Debt or any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP incurred to provide all or a portion
of the purchase price or cost of construction of an asset; provided that
(i) such Debt when incurred shall not exceed the purchase price or cost of
construction of such asset; (ii) no such Debt shall be renewed, refinanced or
extended for a principal amount in excess of the principal balance outstanding
thereon at the time of such renewal, refinancing or extension; and (iii) the
total amount of all such Debt shall not exceed $1,000,000 at any time
outstanding;

 



22

 

 





(v)            unsecured intercompany Debt of Broker/Dealer payable to any other
Obligors; provided, that, the total amount of all such Debt shall not exceed the
Additional Loan and Investment Cap (inclusive of amounts advanced as
contemplated by Sections 7(p)(vii));

 

(vi)            unsecured Debt of a Person existing at the time such Person
becomes a Subsidiary of Broker/Dealer in a transaction permitted hereunder in an
aggregate principal amount not to exceed $1,000,000 for all such Persons;
provided, that any such Debt was not created in anticipation of or in connection
with the transaction or series of transactions pursuant to which such Person
became a Subsidiary of Broker/Dealer;

 

(vii)            Contingent Liabilities in respect of Debt of Broker/Dealer to
the extent such Debt is permitted to exist or be incurred pursuant to this
Section 7(n);

 

(viii)            Bank Product Obligations;

 

(ix)            All Rate Contracts and Hedging Obligations entered into in the
Ordinary Course of Business; and

 

(x)            margin payable to clearing agents and brokers, the BONY Credit
Agreement, nonrecourse warehouse indebtedness, unsettled trade payables to
clearing agents and brokers, trading securities sold and not yet purchased, and
securities sold under agreement to repurchase.

 

Notwithstanding anything to the contrary contained herein, except as otherwise
permitted by this Loan Agreement, Broker/Dealer shall not pay any obligations or
indebtedness before the same is due. For the avoidance of doubt, Schedule
7(n) may not be updated without Lender’s prior written consent.

 

(o)           Liens. Broker/Dealer covenants and agrees that, so long as Lender
shall have any Loan Commitment hereunder, or the Loans or other Obligations
(other than contingent obligations with respect to which no express
indemnification claim has been made) shall remain unpaid or unsatisfied, it
shall not create, incur, assume or suffer to exist any Lien other than Permitted
Liens.

 

(p)           Investments. Broker/Dealer covenants and agrees that, so long as
Lender shall have any Loan Commitment hereunder, or the Loans or other
Obligations (other than contingent obligations with respect to which no express
indemnification claim has been made) shall remain unpaid or unsatisfied, it
shall not directly or indirectly, do any of the following: (A) other than in the
Ordinary Course of Business, purchase or acquire, or make any commitment
therefor, any capital stock, equity interest, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary (other than Consolidated Subsidiaries subject to the
limitations herein) or enter into any joint ventures, or (B) make or commit to
make any acquisitions, or any other acquisition of all or substantially all of
the assets of another Person, or of any business or division of any Person,
including by way of merger, consolidation or other combination, or (C) make or
commit to make any advance, loan, extension of credit or capital contribution
to, or any other investment in, any Person including any Affiliate of
Broker/Dealer (the items described in clauses (A), (B) and (C) are referred to
as “Investments”), except for:

 

(i)            Investments in cash and Cash Equivalent Investments;

 



23

 

 

(ii)            Rate Contracts permitted by Section 7(n);

 

(iii)            existing Debt set forth on Schedule 7(n) and any renewals,
refinancings or extensions thereof in a principal amount not in excess of that
outstanding as of the date of such renewal, refinancing or extension and the
terms of any such renewal, refinancing or extension are not materially less
favorable to the obligor thereunder;

 

(iv)            receivables owing to Obligors or any of their Subsidiaries or
any receivables, advances and payments to suppliers, in each case if created,
acquired or made in the Ordinary Course of Business and payable or dischargeable
in accordance with customary trade terms;

 

(v)            loans and advances (excluding customary reimbursement expenses in
the Ordinary Course of Business) to officers, directors and employees in an
aggregate amount not to exceed $600,000 at any time outstanding; provided that
such loans and advances shall comply with all applicable requirements of any
applicable laws (including the Sarbanes-Oxley Act of 2002, as amended);

 

(vi)            loans or investments (including debt obligations) in an
aggregate amount outstanding at any time not to exceed $1,000,000 received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the Ordinary Course of Business;

 

(vii)            additional loan advances and/or investments of a nature not
contemplated by the foregoing clauses hereof; provided, that the sum of such
loans, advances and/or investments contemplated by this Section 7(p) (including
Investments in Consolidated Subsidiaries), Section 7(n)(v) and Section 7(n)(vi),
in the aggregate, shall not at any time exceed $10,000,000, and the sum of any
new or additional loans, advances and/or investments made from or after the
Closing Date, in the aggregate, shall not exceed $3,000,000 (the “Additional
Loan and Investment Cap”);

 

(viii)            without duplication, investments constituting Debt permitted
under Section 7(n).

 

(q)           Transactions with Affiliates. Broker/Dealer covenants and agrees
that, so long as Lender shall have any Loan Commitment hereunder, or the Loans
or other Obligations (other than contingent obligations with respect to which no
express indemnification claim has been made) shall remain unpaid or unsatisfied,
it shall not directly or indirectly, enter into any transaction with, or pay any
compensation or other amounts to, any Affiliate of Broker/Dealer or any
Affiliate of any Subsidiary of Broker/Dealer, other than (i) payments expressly
permitted pursuant to Section 7(u), (ii) transactions on terms and conditions
substantially as favorable as would be obtainable in a comparable arm’s-length
transaction with a Person other than such Affiliate, (iii) as specifically
described on Schedule 7(q) and (iv) transactions permitted under this Section 7.

 

(r)           Restricted Payments. Broker/Dealer covenants and agrees that, so
long as Lender shall have any Loan Commitment hereunder, or the Loans or other
Obligations (other than contingent obligations with respect to which no express
indemnification claim has been made) shall remain unpaid or unsatisfied, it
shall not directly or indirectly, except as set forth in Schedule 7(r), do any
of the following: (i) declare or make any dividend payment or other distribution
of assets, properties, cash, rights, obligations or securities on account of any
shares of any class of its Capital Securities, partnership interests, membership
interests or other Capital Securities (including warrants), or (ii) purchase,
redeem or otherwise acquire for value any of its partnership interests,
membership interests or other Capital Securities or any warrants, rights or
options to acquire such Capital Securities or securities now or hereafter
outstanding; provided that with respect to payments made under either clauses
(i) or (ii) of this Section 7(r), Broker/Dealer may make any such payment so
long as no Event of Default exist before such payment or would occur after
giving effect thereto.

 



24

 

 



(s)           Change in Structure. Broker/Dealer covenants and agrees that, so
long as Lender shall have any Loan Commitment hereunder, or the Loans or other
Obligations (other than contingent obligations with respect to which no express
indemnification claim has been made) shall remain unpaid or unsatisfied, no
Obligor shall directly or indirectly, except as set forth on Schedule 7(s),
amend any of its governing documents or make any changes in its equity capital
structure (including in the terms of its outstanding Capital Securities), in
each case as to (i) Broker/Dealer and/or Holdings LP without Lender’s prior
written consent which consent shall not be unreasonably withheld or delayed, and
(ii) each other Obligor to the extent such amendment or change results in a
material adverse effect on Lender’s rights or remedies under any Loan Document
or the credit worthiness of such Obligor as determined by Lender in its
reasonable lending judgment.

 

(t)           Modifications of Certain Documents. The Broker/Dealer will not
amend, modify or waive any of its rights under its organizational documents,
other than (i) immaterial amendments, modifications or waivers that could not
reasonably be expected to adversely affect the Lender and (ii) amendments or
modifications that have been approved by the Lender prior to being made.
Broker/Dealer shall deliver or cause to be delivered to the Lender a copy of
each amendment, modification or waiver of its organizational documents promptly
after the execution and delivery thereof.

 

(u)           Management and Consulting Arrangements. Broker/Dealer covenants
and agrees that, so long as Lender shall have any Loan Commitment hereunder, or
the Loans or other Obligations (other than contingent obligations with respect
to which no express indemnification claim has been made) shall remain unpaid or
unsatisfied, it shall not directly or indirectly, except as set forth on
Schedule 7(u), enter into any management, consulting or expense sharing
arrangement with any Affiliate of Broker/Dealer, Holdings LP or any Subsidiary
Broker/Dealer or Holdings LP or any holder of Debt of Broker/Dealer and/or
Holdings LP, or pay or accrue any management, consulting or similar fees to any
Affiliate of Broker/Dealer or Holdings LP, or any Affiliate of any Subsidiary of
Broker/Dealer or Holdings LLP; provided that upon the occurrence or during the
continuance of an Event of Default, neither Broker/Dealer nor Holdings LP shall
make payments under any of the agreements set forth on Schedule 7(u).

 

(v)           ERISA Liabilities; Employee Plans. The Broker/Dealer shall
(i) keep in full force and effect any and all Employee Plans which are governed
by ERISA, and not withdraw from any such Employee Plans, unless such withdrawal
can be effected or such Employee Plans can be terminated without liability that
would reasonably be expected to have a Material Adverse Effect upon the
Broker/Dealer; (ii) make contributions to all of such Employee Plans in a timely
manner and in a sufficient amount to comply with the standards of ERISA;
including the minimum funding standards of ERISA; (iii) comply with all material
requirements of ERISA which relate to such Employee Plans; (iv) notify the
Lender immediately upon receipt by the Broker/Dealer of any notice concerning
the imposition of any withdrawal liability or of the institution of any
proceeding or other action which may result in the termination of any such
Employee Plans or the appointment of a trustee to administer such Employee
Plans; (v) promptly advise the Lender upon its becoming aware of the occurrence
of any “Reportable Event” or “Prohibited Transaction” (as such terms are defined
in ERISA), with respect to any such Employee Plans; and (vi) amend any Employee
Plan that is intended to be qualified within the meaning of Section 401 of the
Internal Revenue Code of 1986 to the extent necessary to keep the Employee Plan
qualified, and to cause the Employee Plan to be administered and operated in a
manner that does not cause the Employee Plan to lose its qualified status.

 



25

 

 

(w)           Compliance with Lender Regulatory Requirements; Increased Costs.
If the Lender shall reasonably determine that any Regulatory Change, or
compliance by the Lender or any Person controlling the Lender with any request
or directive (whether or not having the force of law) of any governmental
authority, central bank or comparable agency has or would have the effect of
reducing the rate of return on the Lender’s or such controlling Person’s capital
as a consequence of the Lender’s obligations hereunder to a level below that
which the Lender or such controlling Person could have achieved but for such
Regulatory Change or compliance (taking into consideration the Lender’s or such
controlling Person’s policies with respect to capital adequacy) by an amount
deemed by the Lender or such controlling Person to be material or would
otherwise reduce the amount of any sum received or receivable by the Lender
hereunder or under the Revolving Note with respect thereto, then from time to
time, upon demand by the Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail), the Broker/Dealer shall pay directly to
the Lender or such controlling Person such additional amount as will compensate
the Lender for such increased cost or such reduction, so long as such amounts
have accrued on or after the day which is one hundred eighty days (180) days
prior to the date on which the Lender first made demand therefor; provided that
such demand is consistent with demands made generally in respect of the
applicable facts and circumstances by Lender under other credit agreements
containing a provision similar to this Section 7(w).

 

(x)           Inconsistent Agreements. The Broker/Dealer shall not enter into
any agreement containing any provision which would be violated or breached by
any borrowing by the Broker/Dealer hereunder or by the performance by the
Broker/Dealer of any of its Obligations hereunder or under any other Loan
Document.

 

8.           Events of Default. The Broker/Dealer, without notice or demand of
any kind, shall be in default under this Rider upon the occurrence of any of the
following events (each an “Event of Default”). For clarification, the “Events of
Default” defined in this Section are separate and distinct from the “Events of
Default” defined in Section 8 of the Form 33-R and are included in this Rider as
events which permit Lender to exercise its remedies under the terms of Section 9
of this Rider.

 

(a)           Nonpayment of Obligations. Any amount due and owing under this
Loan Agreement or any of the Obligations, whether by its terms or as otherwise
provided herein, is not paid when due.

 

(b)          Misrepresentation. Any oral or written warranty, representation,
certificate or statement of any Obligor in this Loan Agreement, the other Loan
Documents or any other agreement with the Lender shall be false in any material
respect when made or at any time thereafter, or if any financial data or any
other information now or hereafter furnished to the Lender by or on behalf of
any Obligor shall prove to be false, inaccurate or misleading in any material
respect.

 

(c)           Nonperformance. Any failure to perform or default in the
performance of any covenant, condition or agreement contained in this Loan
Agreement or in the other Loan Documents or any other agreement with the Lender,
provided that with respect to Sections 7(d), 7(e), 7(f), and 7(v), Broker/Dealer
shall have a period of ten (10) days in order to cure such default or failure to
perform.

 

(d)           Default under Loan Documents. A default under the Loan Agreement
or any of the other Loan Documents, all of which covenants, conditions and
agreements contained therein are hereby incorporated in this Loan Agreement by
express reference, shall be and constitute an Event of Default under this Loan
Agreement and any other of the Obligations; provided that other than (i) an
Event of Default under the remainder of this Section 8 or (ii) a payment default
or default under Section 8(b) of the Form 33(R), such default shall remain
unremedied for fifteen (15) days.

 



26

 

 

(e)           Default under Other Debt. As to more than $500,000 in Debt of
Broker/Dealer in the aggregate at any time (i) Broker/Dealer shall fail to make
any payment due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) on any such Debt and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; (ii) any other default under any agreement
or instrument relating to any such Debt, or any other event, shall occur and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument if the effect of such default or event is to accelerate,
or to permit the acceleration of, the maturity of such Debt; or (iii) any such
Debt shall be declared to be due and payable or required to be prepaid (other
than by a regularly scheduled required payment) prior to the stated maturity
thereof.

 

(f)           Other Material Obligations. Any default in the payment when due,
or in the performance or observance of, any material obligation of, or condition
agreed to by, any Obligor with respect to any material purchase or lease of
goods or services (after any applicable cure periods have elapsed) where such
default, singly or in the aggregate with all other such defaults, might
reasonably be expected to have a Material Adverse Effect.

 

(g)           Bankruptcy, Insolvency. A proceeding under any bankruptcy,
reorganization, arrangement of debt, insolvency, readjustment of debt or
receivership law or statute is filed (i) against any Obligor and an adjudication
or appointment is made or order for relief is entered, or such proceeding
remains undismissed for a period in excess of thirty (30) days after
commencement of the action, or (ii) by any Obligor; any Obligor makes an
assignment for the benefit of creditors; any Obligor voluntarily or
involuntarily dissolves or is dissolved, or terminates or is terminated; any
Obligor takes any corporate, limited liability company or partnership, as
applicable, action to authorize any of the foregoing; or any Obligor becomes
insolvent or fails generally to pay its debts as they become due.

 

(h)           Judgments. A judgment or order (except for judgments which are not
a Lien on personal Property and which are being contested by such Person in good
faith) shall be rendered against any Obligor and such judgment or order shall
remain unsatisfied or undischarged and in effect, or is not bonded pending
appeal, for thirty (30) consecutive days without a stay of enforcement or
execution, provided that this Section 8(h) shall not apply (i) to any judgment
for which such Obligor is fully insured (except for normal deductibles in
connection therewith) and with respect to which the insurer has assumed the
defense and is not defending under reservation of right and with respect to
which Lender reasonably believes the insurer will pay the full amount thereof
(except for normal deductibles in connection therewith) or (ii) to the extent
that the aggregate amount of all such judgments and orders does not exceed
$500,000.

 

(i)           Liens by Government Agencies. A notice of Lien, levy or assessment
is filed or recorded with respect to all or a substantial part of the assets of
any Obligor by the United States, or any department, agency or instrumentality
thereof, or by any state, county, municipality or other governmental agency, or
any taxes or debts owing at any time or times hereafter to any one or more of
them become a Lien upon all or a substantial part of the Obligor’s Property, and
(i) such Lien, levy or assessment is not discharged or released or the
enforcement thereof is not stayed within 30 days of the notice or attachment
thereof, or (ii) if the enforcement thereof is stayed, such stay shall cease to
be in effect, provided that this Section 8(i) shall not apply to any Permitted
Liens.

 

(j)           Attachment, Seizures, Levies. All or any part of the
Broker/Dealer’s Property is attached, seized, subjected to a writ or distress
warrant, or is levied upon, or comes within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors and on or before the
thirtieth (30th) day thereafter such assets are not returned to and/or such
writ, distress warrant or levy is not dismissed, stayed or lifted and if the
amount of such Property, together with any other such Property that is so
attached, seized, subjected to writ or distress warrant or levied upon, exceeds
$750,000 at any time.

 



27

 

 

(k)           Change in Control. The occurrence of any Change in Control.

 

(l)           Membership Status; Compliance. The membership of the Broker/Dealer
on any commodity or securities exchange or the status of the Broker/Dealer as a
clearing member thereof, shall be terminated, revoked or suspended for any
reason, or the registration of the Broker/Dealer as a broker dealer with the SEC
shall be suspended, revoked or terminated for any reason, or the Broker/Dealer
shall fail to comply with any Capital Requirements, or Broker/Dealer is
enjoined, restrained, or in any way prevented by the order of any court or any
administrative or regulatory agency from conducting all or any material part of
its business affairs.

 

(m)          Material Adverse Effect. A material adverse change shall occur
(i) in the operations, business, properties or condition (financial or
otherwise) of Broker/Dealer or Holdings LP, or (ii) which materially impairs the
ability of Broker/Dealer or Holdings LP to perform its respective obligations
under this Agreement and the other Loan Documents, in each case as determined by
Lender in its reasonable discretion.

 

(n)           Guaranty. Any Guarantor terminates, discontinues or revokes its
Guaranty or attempts to do any of the foregoing or any Guarantor shall contest
the validity of its Guaranty.

 

(o)           Subordinated Debt. The subordination provisions of any
Subordinated Debt shall for any reason be revoked or invalid or otherwise cease
to be in full force and effect. The Broker/Dealer shall contest in any manner,
or any other holder thereof shall contest in any judicial proceeding, the
validity or enforceability of the Subordinated Debt or deny that it has any
further liability or obligation thereunder, or the Obligations shall for any
reason not have the priority contemplated by the subordination provisions of the
Subordinated Debt.

 

(p)           Related Debt. The occurrence of any material breach, default or
event of default under or with respect to the (i) BONY Credit Agreement or BD
Loan Agreement, (ii) any Debt set forth on Schedule 7(n) or (iii) any Third
Party Debt, provided that a breach shall be deemed material in the event the
creditor takes material action against debtor under such agreement(s) or in
connection with such Debt.

 

(q)           Suspension of Payment Obligations. Any condition or event shall
have occurred which would have the effect of suspending the repayment obligation
of the Broker/Dealer for any advance of Revolving Loans made under the Loan
Agreement, whether or not any such advance has then been made to or is then due
from the Broker/Dealer or there has been an actual default in the payment of any
principal or interest of any such advance at the scheduled maturity or due date
thereof.

 

9.            Remedies. Upon the occurrence and during the continuance of an
Event of Default, the Lender shall have all rights, powers and remedies set
forth in the Loan Documents, in any written agreement or instrument (other than
this Agreement or the Loan Documents) relating to any of the Obligations or as
otherwise provided at law or in equity. Without limiting the generality of the
foregoing, the Lender may, at its option upon the occurrence and during the
continuance of an Event of Default, upon written notice to the Broker/Dealer and
the Exchange, terminate its remaining commitment and exercise its rights under
the Loan Agreement to accelerate the Revolving Loan Maturity Date, subject in
all events to the requirements for such acceleration specified in the Loan
Agreement. The parties, by incorporating the terms of this Rider, agree that to
the extent any provision of this Rider is inconsistent with any provision of
Appendix D to the Rule or of any other applicable provision of the SEC, the
rules and regulations thereunder, or the rules of FINRA, then the Form 33R and
such provisions, rules and regulations shall control, and no provision of this
Rider shall impede the ability of the Broker/Dealer to comply with such
provisions, rules and regulations.

 



28

 

 

10.          Obligations Absolute. None of the following shall affect the
Obligations of the Broker/Deal to the Lender under this Loan Agreement.

 

(a)           release by the Lender of any Guarantor or of any other party
liable with respect to the Obligations; or

 

(b)           release, extension, renewal, modification or substitution by the
Lender of any Guaranty, or the compromise of the liability of any Guarantor of
the Obligations.

 

11.           Notices. Except as otherwise provided herein, Broker/Dealer waives
all notices and demands in connection with the enforcement of Lender’s rights
hereunder. All notices and other communications provided for hereunder shall be
in writing and shall be mailed, faxed or delivered at the following address:

 

If to the Broker/Dealer: 

J.V.B. Financial Group, LLC

Cira Center

2929 Arch Street, Suite 1703

Philadelphia, Pennsylvania 19104

Attn: Joseph W. Pooler, Jr.

Email: JPooler@cohenandcompany.com

Fax: (215) 701-8279

 

With a copy to: 

Duane Morris LLP

30 South 17th Street

Philadelphia, Pennsylvania 19103

Attn: Darrick M. Mix

Email: DMix@duanemorris.com

Fax: (215) 405-2906

 

If to Lender: 

Byline Bank

180 N. LaSalle Street, 18th Floor

Chicago, Illinois 60601

Attn: Scott A. Mier

Fax: (773) 843-7832

Email: smier@bylinebank.com

 

With a copy to: 

Saul Ewing Arnstein & Lehr LLP

161 N. Clark Street, Suite 4200

Chicago, Illinois 60601

Attn: Erik L. Kantz, Esq.

Fax: (312) 876-6211

Email: erik.kantz@saul.com


 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 11. All such notices and other communications shall be
effective, (i) if mailed, when received or three (3) days after deposited in the
mails, whichever occurs first, (ii) if faxed, when transmitted and confirmation
received, or if emailed, upon transmission provided that notice also is provided
by another means hereunder (iii) if hand delivered, upon delivery, and if
delivered by overnight courier, upon the next Business Day after deposit.

 



29

 

 

12.           Expenses; Indemnification. 

 

(a)           The Broker/Dealer agrees to pay or reimburse the Lender, within 30
days of demand, for all reasonable and documented out-of-pocket expenses
(including the reasonable fees and expenses of outside legal counsel for the
Lender) incurred by the Lender in connection with the enforcement or protection
of the Lender’s rights pursuant to this Loan Agreement and the other Loan
Documents and the Loan, including those incurred with respect to a Default and
any enforcement or collection proceedings resulting therefrom, including without
limitation, in (A) bankruptcy, insolvency, receivership, foreclosure, winding up
or liquidation proceedings, (B) judicial or regulatory proceedings and
(C) workout, restructuring or other negotiations or proceedings, whether or not
the workout, restructuring or transaction contemplated thereby is consummated.

 

(b)           The Broker/Dealer hereby agrees to indemnify the Lender, its
Subsidiaries and Affiliates and its and their respective partners, members,
directors, officers, employees, agents and advisors (each an “Indemnified
Party”) from, and hold each of them harmless against, any and all losses,
liabilities, claims, damages or expenses incurred by any of them arising out of,
in connection with, or as a result of, this Loan Agreement, any other Loan
Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, the Loan or the use of the proceeds thereof,
including, without limitation, the reasonable fees and disbursements of outside
counsel incurred in connection with any such investigation or litigation or
other proceedings; provided that such indemnity shall not, as to any Indemnified
Party, be available to the extent that such losses, liabilities, claims,
damages, or expenses are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnified Party or a material breach of this Loan
Agreement by such Indemnified Party. The Lender agrees to give the Broker/Dealer
notice of any such investigations, litigation or other proceedings, within a
reasonable time after Lender’s actual discovery of the same; provided that the
Lender’s failure to provide such notice shall not affect the Broker/Dealer’s
obligations hereunder.

 

(c)           To the fullest extent permitted by applicable law, the
Broker/Dealer shall not assert, and Broker/Dealer hereby waives, any claim
against each Indemnified Party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Loan
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, the Loan or the use of
the proceeds thereof.

 

13.           Assignments. Paragraph 19(c) of Form 33R is hereby replaced with
the following as paragraphs 19(c) and 19(d):

 

“(c)      The Broker/Dealer may not transfer, sell, assign, pledge, or otherwise
encumber or dispose of any of its rights or obligations under the Loan Documents
without the prior written consent of the Lender and the prior written consent of
FINRA, and any attempted transfer, sale, assignment, pledge, encumbrance or
disposal shall be null and void. The Lender may transfer, sell, assign, pledge,
or otherwise encumber or dispose of the Loans or any portion thereof only with
the prior written consent of the Broker/Dealer (not to be unreasonably withheld
or delayed and not to be required during the continuance of an Event of Default
or an Event of Acceleration) and only with the prior written consent of FINRA.

 



30

 

 

(d)           Notwithstanding anything herein to the contrary, subject to the
approval of the board of directors of the Lender (if deemed necessary or
appropriate by the Lender) and only with the prior written consent of FINRA, the
Lender may, in its sole discretion and without the Broker/Dealer’s consent,
assign its rights and obligations under the Loan Documents and the Loan (before
or after the closing) to Affiliates of the Lender (but subject to customary
documentation in form and substance reasonably acceptable to the Broker/Dealer).
Upon the effectiveness of any such assignment, the Broker/Dealer shall look
solely to the assignee in respect of this Loan Agreement and Lender shall have
no further obligations in respect of this Loan Agreement.”

 



14.           Reliance and Survival. All covenants, agreements, representations
and warranties made by the Broker/Dealer herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this Loan
Agreement or any other Loan Document incorporated herein by reference shall be
considered to have been relied upon by the Lender and shall survive the
execution and delivery of any Loan Document and the making of the Loan,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on the Loan or any fee or any other amount
payable under the Loan Documents is outstanding and unpaid and so long as this
Loan Agreement has not been terminated (whether by maturity or otherwise). The
provisions of Section 3 and Sections 9 through 21 shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loan, the permitted assignment of this
Loan Agreement, and the termination of this Loan Agreement or any provision
hereof. The benefits of this Section 14 shall extend to any Person who is or has
been a Lender under this Loan Agreement.

 

15.           Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by any Obligor or the transfer to the Lender of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender is required or elects to repay
or restore, and as to all reasonable costs, expenses, and attorneys’ fees of the
Lender, the Obligations shall automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.

 

16.           No Fiduciary Duty. The Broker/Dealer agrees that in connection
with all aspects of the transactions contemplated by this Loan Agreement and the
other Loan Documents and any communications in connection therewith, the
Broker/Dealer and its Affiliates, on the one hand, and the Lender and its
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Lender or its Affiliates and no such duty will be deemed to have arisen in
connection with any such transactions or communications.

 

17.           Counterparts; Integration. This Loan Agreement may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same instrument and any of the parties hereto may execute this Loan
Agreement by signing any such counterpart. This Loan Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and thereof and supersede any and all previous agreements
and understandings, oral or written, relating to the subject matter hereof and
thereof.

 

18.           Amendments. Except as provided herein, no provision of this Loan
Agreement may be amended, supplemented or otherwise modified (each a
“modification”) except by an instrument in writing signed by the Broker/Dealer
and the Lender and approved in writing by the Examining Authority. This Loan
Agreement shall not be subject to cancellation by either the Lender or the
Broker/Dealer, and no payment shall be made, nor this Loan Agreement terminated,
rescinded or modified by mutual consent or otherwise if the effect thereof would
be inconsistent with the requirements of 17 CFR 240.15c3-1 and 240.15c3-1d.

 



31

 

 





19.           Headings. The captions in this Loan Agreement are for convenience
of reference only and in no way define, limit or describe the scope of this Loan
Agreement and shall not be considered in the interpretation of this Loan
Agreement or any provision thereof.

 

20.           Release of Claims Against Lender. In consideration of the Lender
making the Loans, the Broker/Dealer and all other Obligors do each hereby
release and discharge the Lender of and from any and all claims, harm, injury,
and damage of any and every kind, known or unknown, legal or equitable, which
any Obligor may have against the Lender from the date of their respective first
contact with the Lender until the date of this Agreement including, but not
limited to, any claim arising from any reports (environmental reports, surveys,
appraisals, etc.) prepared by any parties hired or recommended by the Lender.
The Broker/Dealer and all other Obligors confirm to Lender that they have
reviewed the effect of this release with competent legal counsel of their
choice, or have been afforded the opportunity to do so, prior to execution of
this Agreement and the Loan Documents and do each acknowledge and agree that the
Lender is relying upon this release in extending the Loans to the Broker/Dealer.

 

21.           Customer Identification - USA Patriot Act Notice. The Lender
hereby notifies the Broker/Dealer that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56, signed into law October 26, 2001) (the
“Act”), and the Lender’s policies and practices, the Lender is required to
obtain, verify and record certain information and documentation that identifies
the Broker/Dealer, which information includes the name and address of the
Broker/Dealer and such other information that will allow the Lender to identify
the Broker/Dealer in accordance with the Act.

 

[Signature Page Follows]

 



32

 

 

The Broker/Dealer and the Lender agree that this Rider shall be deemed to be a
part of this Loan Agreement.

 

  J.V.B. FINANCIAL GROUP, LLC           By: /s/ Douglas Listman   Name:    
Title:                 BYLINE BANK           By: /s/ Scott A. Mier   Name: Scott
A. Mier   Title: Senior Vice President

 



[Signature Page to Rider A to Revolving Note and Cash Subordination Agreement]

 





 

 

 

DISCLOSURE SCHEDULES

 

to

 

RIDER A TO REVOLVING NOTE AND CASH SUBORDINATION AGREEMENT

 

by and between

 

BYLINE BANK

 

and

 

J.V.B. FINANCIAL GROUP, LLC

 

dated as of

 

October 28, 2020

 

These disclosure schedules (these “Disclosure Schedules”) are being delivered
pursuant to Rider A (“Rider A”) to the Revolving Note and Cash Subordination
Agreement (the “Loan Agreement”), dated as of October 28, 2020, by and between
Byline Bank (the “Lender”) and J.V.B. Financial Group, LLC (the
“Broker/Dealer”). Capitalized terms used but not defined herein shall have the
same meanings given them in the Loan Agreement.

 

These Disclosure Schedules are arranged in sections corresponding to the
numbered and lettered sections and subsections contained in Rider A, and the
disclosures in any section or subsection of these Disclosure Schedules shall
qualify other sections and subsections of Rider A. Disclosure of any information
or document in these Disclosure Schedules is not a statement or admission that
it is material or required to be disclosed herein. The descriptive headings in
these Disclosure Schedules are inserted for convenience of reference only and
are not intended to be part of, or to affect the meaning, construction or
interpretation of, these Disclosure Schedules, Rider A or the Loan Agreement.

 

No disclosure in these Disclosure Schedules relating to any possible breach or
violation of any agreement, law or regulation shall be construed as an admission
or indication that any such breach or violation exists or has actually occurred,
and no disclosure in these Disclosure Schedules constitutes an admission of any
liability or obligation of Broker/Dealer or Lender to any third party nor an
admission against interests of Broker/Dealer or Lender to any third party.

 



1

 

 

Schedule 5(e)

Equity Ownership

 

As of Closing Date, the ownership of the Capital Securities of Broker/Dealer,
Holdings LP, Operating LLC and Parent and types of Capital Securities are owned
by the Persons and in the amounts set forth in this Schedule 5(e).

 

Obligor Type of Outstanding Equity Interests Holders of such Equity Interests
Broker/Dealer Limited Partnership Interests Holdings LP (100%) Holdings LP
Limited Partnership Interests

Operating LLC (99%)

C&CO (1%)

C&CO Membership Interests Operating LLC (100%) Operating LLC Units of Membership
Interests: 41,745,895 issued and outstanding as of the date of these Disclosure
Schedules (of which, 2,783,080 are restricted units).   

Parent: 10,934,184 units

Daniel G. Cohen and controlled affiliates: 20,859,355 units

The DGC Family Fintech Trust: 9,880,268 units

Linda Koster: 72,088 units

Parent

Common Stock: 1,379,985 shares issued and outstanding as of the date of these
Disclosure Schedules

 

Series E Voting Non-Convertible: Preferred Stock 4,983,557 shares issued and
outstanding as of the date of these Disclosure Schedules

 

Series F Voting Non-Convertible: Preferred Stock 22,429,541 shares issued and
outstanding as of the date of these Disclosure Schedules

 

 

Common Stock:

 

·      Daniel G. Cohen, directly or indirectly owns 222,853 of Parent’s
outstanding shares of common stock.

·      Public shareholders (including certain of Parent’s officers and
directors) own the remaining shares of the Company’s common stock.

 

Series E Voting Non-Convertible Preferred Stock:

 

·     Daniel G. Cohen is the indirect owner of 4,983,557 shares of Series E
Voting Non-Convertible Preferred Stock, representing 100% of the issued and
outstanding Series E Voting Non-Convertible Preferred Stock.

 

Series F Voting Non-Convertible Preferred Stock:

 

·      Of the 22,429,541 shares of the Series F Voting Non-Convertible Preferred
Stock issued and outstanding, 12,549,273 shares are owned by Daniel G. Cohen
directly, and 9,880,268 shares were owned by The DGC Family Fintech Trust, a
trust established by Daniel G. Cohen.

 

Other Equity Interests of Obligors:

 

1.Convertible Senior Secured Promissory Note issued by Operating LLC to DGC
Family Fintech Trust on March 10, 2017 in the aggregate principal amount of
$15,000,000, together with the related Securities Purchase Agreement, dated as
of March 10, 2017, by and among Operating LLC (formerly known as IFMI, LLC), the
DGC Family Fintech Trust, a trust established by Daniel G. Cohen, and solely
with respect to certain provisions thereof, Parent (formerly Institutional
Financial Markets, Inc.), and the related Pledge Agreement, dated as of March
10, 2017, by and among Operating LLC (formerly known as IFMI, LLC), in favor of
the DGC Family Fintech Trust    

·Maturity date 3/10/2022.

·Convertible at any time prior to maturity into units of membership interests in
Operating LLC at a conversion price of $1.45 per unit (or an aggregate of
10,344,827 units). Upon redemption, the 10,344,827 units are convertible into,
at Parent’s option, Parent common stock at a 10:1 ratio (or an aggregate of
1,034,483 shares of Parent common stock) or cash.

 



2

 

 

Schedule 5(e)

Equity Ownership

Continued

 

2.One award for 2,783,080 restricted units of membership interests in the
Operating LLC are outstanding as of the date of these Disclosure Schedules.    

·Awards were issued under Parent’s Second Amended and Restated 2010 Long-Term
Incentive Plan and 2020 Long-Term Incentive Plan.

·The restricted units of membership interests in the Operating LLC vest pursuant
to the criteria set forth in the applicable award agreement.

 



3

 

 

Schedule 5(k)

Liquidity

 

The Broker/Dealer’s most recent daily treasury report which specifies by
institution the amount of cash, securities or other financial assets held by
Broker/Dealer at such institution.

 



J.V.B. Financial Group, LLC                Schedule 5(k)               Liquidity
                              Date                        10/27/2020            



 



In '000s  Fifth Third   Pershing   BoNY   Zions Bank   Gestation Repo   Other  
Total  Assets                                    Cash   72,693.6         -  
                72,693.60  Reverse Repo Balance             2,952,409.2       
 2,404,672.9         5,357,082.10  Long        232,160.6         22,168.6       
 2,833.9    257,163.10  Due from Broker        37,902.8    8,292.7    1,622.7  
           47,818.20  Other             -    0.0    -    6,565.6    6,565.60 
Total Assets   72,693.60    270,063.40    2,960,701.90    23,791.30  
 2,404,672.90    9,399.50    5,741,322.60                                      
Liabilities                                    Repo             (2,946,543.6) 
 (22,225.2)   (2,402,469.9)        (5,371,238.7) Short        (53,883.6)      
                (53,883.6) Due to Broker        (132,000.1)                     
 (132,000.1) Other        -    (0.0)   -    (70,739.3)   (9,739.4)   (80,478.7)
Total Liabilities   -    (185,883.7)   (2,946,543.6)   (22,225.2) 
 (2,473,209.2)   (9,739.4)   (5,637,601.1)                                     
Equity   72,693.6    84,179.7    14,158.3    1,566.1    (68,536.3)   (339.9) 
 103,721.5 



 



4

 

 

Schedule 5(m)

Litigation & Contingent Liabilities

 

From Legal & Regulatory Proceeding Section in latest 10-Q filing:

 

The Company’s U.S. broker-dealer subsidiary, Broker/Dealer is a party to
litigation commenced on August 7, 2019, in the Supreme Court of the State of New
York under the caption VA Management, LP v. Odeon Capital Group LLC; Janney
Montgomery Scott LLC; C&Co/PrinceRidge LLC; and Broker/Dealer Financial Group
LLC. The plaintiff, VA Management, LP (f/k/a Visium Asset Management, LP)
(“Visium”), alleges that the defendants, as third party broker-dealers, aided
and abetted Visium’s portfolio managers’ breaches of their fiduciary duties by
assisting in carrying out a fraudulent “mismarking scheme.” Visium is seeking in
excess of $1 billion in damages from the defendants including disgorgement of
the compensation paid to Visium’s portfolio managers, restitution of and damages
for the investigative and legal fees, administrative wind down costs, and
regulatory penalties paid by Visium as a result of the “mismarking scheme,”
direct and consequential damages for the destruction of Visium’s business,
including lost profits and lost enterprise value, and attorneys’ fees and costs.
Broker/Dealer and the other defendants filed a motion to dismiss the complaint
in lieu of an answer on October 16, 2019. Visium’s response to the motion was
due on November 15, 2019 and Broker/Dealer filed a reply brief on November 26,
2019. On April 29, 2020, the Court issued a ruling denying the motions to
dismiss filed by each of the defendants. Broker/Dealer and the other defendants
filed an appeal on one of the grounds for dismissal on July 14, 2020. On May 20,
2020, Broker/Dealer filed a Notice of Appeal with the Appellate Division of the
Supreme Court, First Department. On July 13, 2020, Broker/Dealer filed a brief
in support of its appeal. While the appeal is pending, discovery in the
underlying case is proceeding The Company intends to defend the action
vigorously.﻿

 



5

 

 

Schedule 7(j)

Deposit Relationship

 

Permitted Non-Byline-Bank-Bank Accounts per Section 5.11 as of Closing Date:

 

Account Name   Account Number   Bank Alesco Financial Trust   367564390   TD
Bank NA Cohen & Company Financial Management LLC   466313574   TD Bank NA J.V.B.
Financial Group, other entities brokerage accounts   Various   Pershing, LLC
J.V.B. Financial Group   GCF Repo Clearing   Bank of New York Mellon Insurance
Acquisition Corporation   1980004596   Fifth Third Commercial Bank Insurance
Acquisition Sponsor LLC   1980005290   Fifth Third Commercial Bank Dioptra
Advisers LLC   1980005274   Fifth Third Commercial Bank Insurance Acquisition
Corp II   7243277105   Fifth Third Commercial Bank Insurance Acquisition Sponsor
LLC II   7243277113   Fifth Third Commercial Bank INSU PIPE Sponsor, LLC  
7243296162   Fifth Third Commercial Bank Diopatra Advisors II   7244481094  
Fifth Third Commercial Bank

 

Accounts to be Switched to Byline Bank within 90 Days After Closing Date:

 

Account Name   Account Number   Bank Cohen & Company Inc.   1980004200   Fifth
Third Commercial Bank Dekania Capital Management LLC   1980004693   Fifth Third
Commercial Bank Dekania Investors LLC   1980004197   Fifth Third Commercial Bank
J.V.B. Financial Group LLC   1980004219   Fifth Third Commercial Bank J.V.B.
Financial Group LLC   1980004340   Fifth Third Commercial Bank J.V.B. Financial
Group LLC   1980004847   Fifth Third Commercial Bank Cohen & Company
LLC-Concentration Account   1980004227   Fifth Third Commercial Bank Cohen &
Company LLC-Payroll Account   1980004235   Fifth Third Commercial Bank Cohen &
Company LLC-FSA Account   1980004243   Fifth Third Commercial Bank Cohen &
Company LLC-Money Market Account   1980004251   Fifth Third Commercial Bank
Cohen & Company, LLC-Sub Collateral Account   1980004359   Fifth Third
Commercial Bank Cohen & Company, LLC-Euro Account   62219800042270201   Fifth
Third Commercial Bank

 



6

 

 

Schedule 7(m)

Subsidiaries

 

Broker/Dealer: None.   Holdings LP: Broker/Dealer and COOF Asset Acquisition,
LLC

 



7

 

 

Schedule 7(n)

Debt

 

The Loan Agreement and Rider A.

 



8

 

 

Schedule 7(q)

Transactions with Affiliates

 

1.Paymaster Agreement, dated 10/17/14, between Operating LLC and Broker/Dealer.

2.Fifth Amended and Restated Expense Sharing Agreement, with Addendums, among
Broker/Dealer, Holdings LP and Operating LLC dated 10/15/14, 1/1/17, 1/1/18,
1/1/19.

3.Line of Credit Agreement, dated 5/1/15, between Broker/Dealer and Operating
LLC.

4.$3.0 Million Promissory Note between Broker/Dealer and Dekania Capital
Management, LLC dated 8/15/18.

5.$3.5 Million Promissory Note between Broker/Dealer and Cohen & Company, LLC
dated 3/15/19.

6.Permitted distributions under Section 6.9 of the Loan Agreement.

 



9

 

 

Schedule 7(r)

Restricted Payments

 

None.

 



10

 

 

Schedule 7(s)

Change in Structure

 

Parent:

 

1.On August 3, 2007, Parent’s Board of Directors authorized Parent to repurchase
up to $50,000,000 of its common stock from time to time in open market purchases
or privately negotiated transactions. The repurchase plan was publicly announced
on August 7, 2007.  

2.Parent’s 2020 Long-Term Incentive Plan: 200,000 shares of its common stock
available to be issued under this plan.

3.Conversion of 30,811,711 units of membership interests in Operating LLC not
held by Parent (2,783,080 of which are held by Daniel G. Cohen and have not yet
vested):   

·Upon redemption, the 30,811,711 units are convertible into, at Parent’s option,
Parent common stock at a 10:1 ratio (or an aggregate of 3,081,171 shares of
Parent common stock) or cash.

 

Operating LLC:

 

Convertible Senior Secured Promissory Note issued by Operating LLC to DGC Family
Fintech Trust on March 10, 2017 in the aggregate principal amount of
$15,000,000, together with the related Securities Purchase Agreement, dated as
of March 10, 2017, by and among Operating LLC (formerly known as IFMI, LLC), the
DGC Family Fintech Trust, a trust established by Daniel G. Cohen, and solely
with respect to certain provisions thereof, Parent (formerly Institutional
Financial Markets, Inc.), and the related Pledge Agreement, dated as of March
10, 2017, by and among Operating LLC (formerly known as IFMI, LLC), in favor of
the DGC Family Fintech Trust

 

·Maturity date 3/10/2022.

·Convertible at any time prior to maturity into units of membership interests in
Operating LLC at a conversion price of $1.45 per unit (or an aggregate of
10,344,827 units). Upon redemption, the 10,344,827 units are convertible into,
at Parent’s option, Parent common stock at a 10:1 ratio (or an aggregate of
1,034,483 shares of Parent common stock) or cash.

 



11

 

 

Schedule 7(u)

Management and Consulting Arrangements

 

1.Paymaster Agreement, dated 10/17/14, between Operating LLC and Broker/Dealer.

2.Fifth Amended and Restated Expense Sharing Agreement, with Addendums, among
Broker/Dealer, Holdings LP and Operating LLC dated 10/15/14, 1/1/17, 1/1/18,
1/1/19.

 



12

 